     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 1 of 354



 1
     David S. Levin (CA Bar No. 156336)
 2   LEVIN LAW FIRM
     405 Sherman Ave
 3   Palo Alto, CA 94306-1827
     Telephone: (650) 858-8500
 4   david@levinlawfirm.com
 5
     Attorneys for Appellant,
 6   Burning Man Project

 7

 8
                     UNITED STATES DEPARTMENT OF THE INTERIOR
 9
                                INTERIOR BOARD OF LAND APPEALS
10

11
     BURNING MAN PROJECT,                      Case Identification No.: IBLA-2020-0302
12
                   Appellant,                  Special Recreation Permit
13                                             LLNVW03500-19-01
            v.                                 2930 (NV030.10)
14
     BUREAU OF LAND MANAGEMENT,
15
                   Appellee.                   Statement of Reasons Supporting Appeal
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                            AR11685
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 2 of 354



 1
                                             TABLE OF CONTENTS
 2

 3   I.     INTRODUCTION ............................................................................................... 1
 4

 5   II.    FACTUAL BACKGROUND .............................................................................. 3
            A.        Overview of the Burning Man Special Recreation Permit ...................... 3
 6
            B.        Burning Man Has an Established and Exceptional Record of Safety and
 7                    Environmental Compliance...................................................................... 4
 8          C.        BLM’s Cost to Administer the SRP Soared Nearly 300% From 2011 To
                      2014 .......................................................................................................... 5
 9
                      1.         In 2012, BLM’s costs increased by 60% without justification
10                               when Special Agent Love took charge of BLM’s law
                                 enforcement operation .................................................................. 5
11
                      2.         Instead of stabilizing in 2013, BLM’s costs more than doubled
12                               again ............................................................................................. 6
13                    3.         In 2014, BLM’s costs rose by another 15%, while Burning
                                 Man’s participant population fell 5%........................................... 7
14
            D.        Following BLM’s Unreasonable Cost Increases in 2015, BMP Began to
15                    Seek Relief from This Board ................................................................... 8
16          E.        Multiple Investigations Found That Special Agent Love Committed
                      Misconduct While Overseeing BLM’s Burning Man Law Enforcement
17
                      Detail ........................................................................................................ 9
18          F.        From 2016 Through 2019, BLM Costs Have Remained Unreasonably
19                    Inflated ................................................................................................... 11

20
     III.   LEGAL STANDARD ........................................................................................ 12
21

22
     IV.    ARGUMENT ..................................................................................................... 16
23
            A.        BLM Has Not Sufficiently Explained Its Costs for the 2019 Burning
24                    Man SRP ................................................................................................ 16

25          B.        BLM’s 2019 Law Enforcement Costs Were Unreasonably High .......... 19
                      1.         BLM law enforcement staffing continued to exceed the needs of
26
                                 the Event .................................................................................... 22
27                    2.         BLM law enforcement officers spent the bulk of their time
28                               addressing non-criminal activity and drug possession .............. 25

                                                  i
     ___________________________________________________________________________________________
                                                                                    AR11686
                                                      STATEMENT OF REASONS
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 3 of 354



 1
                         a.         “Public [relations] contacts” .......................................... 26
 2                       b.         Traffic enforcement upon entering and exiting the Event
 3                                  ........................................................................................ 27
                         c.         Drug enforcement through traffic stops ......................... 27
 4
                3.       BLM law enforcement personnel sat idle two-thirds of the time
 5                       .................................................................................................... 31
 6              4.       Only 8% of BLM law enforcement service calls came from
                         community need, while 92% of service calls were self-initiated
 7
                         by the officer .............................................................................. 32
 8              5.       BLM unreasonably charged BMP for six senior level
 9                       “investigators” assigned to work exclusively for Pershing
                         County on state law matters ...................................................... 34
10              6.       BLM again unreasonably charged BMP for internal management
11                       and oversight of its law enforcement officers ............................ 35
                7.       BMP should not be required to pay any costs associated with
12
                         BLM’s law enforcement “substation”........................................ 36
13              8.       BMP should not be charged premium pay rates for BLM’s
14                       unjustified designation of Burning Man work as “mission
                         critical”. ...................................................................................... 37
15
          C.    BLM’s Soaring Communications and Information Technology Costs
16              Far Exceed What Is “Reasonable” for the Event ................................... 39

17              1.       BLM personnel spent excessive hours on BLM communications,
                         technology, and logistical services for the 2019 Event ............. 40
18
                2.       BLM continued to charge BMP for unneeded equipment and
19                       dispatchers .................................................................................. 41

20                       a.         BLM expenditures on satellite tracking were
                                    unreasonable................................................................... 41
21
                         b.         BLM’s “Network Services” contract with Lyman
22                                  Communications included numerous unnecessary and
                                    unreasonable items ......................................................... 42
23
                         c.         BLM again contracted for needlessly expensive and
24                                  unnecessary dispatch personnel and supplies ................ 44
25        D.    Costs Associated With BLM’s Superfluous and Unnecessary Medical
                Unit For Its Personnel Were Not “Reasonable”..................................... 45
26
          E.    BLM Unreasonably Charged BMP For Costs Associated With SRPs
27              That BLM Issued to Third Parties .......................................................... 46
28
                                                                   ii
                                                  STATEMENT OF REASONS
                                                                                                                       AR11687
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 4 of 354



 1
          F.        BLM Charged BMP For Unreasonable “Misc. Supplies and Equipment”
 2                  Costs .. .................................................................................................... 48

 3
     V.   CONCLUSION .................................................................................................. 49
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        iii
                                                        STATEMENT OF REASONS
                                                                                                                           AR11688
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 5 of 354



 1
                                              TABLE OF AUTHORITIES
 2

 3   Federal Court Cases
 4   Nevada Power Co. v. Watt,
       711 F.2d 913 (10th Cir. 1983)................................................................ 13, 14, 19, 49
 5
     City of Indianapolis v. Edmond, 531 U.S. 32, 41-42 (2000)
 6
      531 U.S. 32,41-42 .................................................................................................... 28
 7

 8   Federal Statutory Authorities
 9   42 U.S.C. § 4321 ............................................................................................................ 3
10   43 U.S.C. § 1434(a) ..................................................................................................... 17
11   43 U.S.C. § 1701 ............................................................................................................ 3
12   43 U.S.C. § 1734(b) ..................................................... 12, 13, 14, 16, 19, 21, 22, 36, 50

13   43 U.S.C. § 1734(b)-(c).......................................................................................... 19, 20

14   43 U.S.C. § 1734(c) ............................................................................................... 15, 50

15

16   Federal Rules and Regulations

17   5 C.F.R. § 550.103 ......................................................................................................... 5
     5 C.F.R. § 550.106 ......................................................................................................... 6
18
     5 C.F.R. § 550.106(b)(1) .......................................................................................... 6, 12
19
     5 C.F.R. § 551.2110 ....................................................................................................... 6
20
     43 C.F.R. § 2932.11 ..................................................................................................... 47
21
     43 C.F.R. § 2932.31(d)(2) .............................................................................................. 8
22
     43 C.F.R. §2932.31(e) ...................................................................................... 13, 36, 48
23
     43 C.F.R. § 2932.34 ....................................................................................................... 8
24

25
     Additional Authorities
26
     Bookcliff Rattlers Motorcycle Club, IBLA 2004-151, 171 IBLA 6 (2006)... ....... Passim
27
     James R. Stacy, IBLA 2014-216, 188 IBLA 134, 137 (2016). .................................... 12
28
                                                                            iv
                                                             STATEMENT OF REASONS
                                                                                                                            AR11689
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 6 of 354



 1
     Mark Patrick Heath, IBLA 2010-34, 181 IBLA 137 (2011) ....................................... 15
 2
     Michael Voegele, IBLA 2007-255, 174 IBLA 313 (2008) .............................. 15, 19, 20
 3   National Special Recreation Permit Fee Schedule IM 2014-055 …………………… 47
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           v
                                               STATEMENT OF REASONS
                                                                                               AR11690
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 7 of 354


                                          I. INTRODUCTION
 1

 2          Appellant Burning Man Project (“BMP”) comes before this Board to seek relief from
 3   unreasonable costs imposed by the U.S. Bureau of Land Management (“BLM”) in connection
 4   with the special recreation permit (“SRP”) for the annual Burning Man event (“Event”). This
 5   is the fifth consecutive year that the applicant has filed such an appeal. The four previous
 6   actions were brought by BMP’s wholly owned subsidiary, Black Rock City LLC, which
 7   produced the Event through 2018. Starting in 2019, BMP became the Event producer and
 8   SRP applicant and brings this appeal in its name. References to “BMP” herein are inclusive of
 9   Black Rock City LLC to the extent they refer to activities from 1997 through 2018.
10          Since 2011, the Event’s participant population has increased by 30%, while BLM’s
11   costs to administer the Event permit have gone up an unreasonable 294%. By far the largest
12   and fastest-growing category of BLM costs is law enforcement labor and technology.
13   Excessive law enforcement spending is an unfortunate legacy that BMP has borne since
14   former BLM Special Agent Daniel P. Love managed BLM’s law enforcement operations at
15   the Event. The Department of the Interior ultimately found that Special Agent Love had
16   violated ethics rules and committed other misconduct, including the misuse of personnel and
17   other resources at the Event for which Burning Man paid through cost recovery. While BLM
18   removed Special Agent Love from work on the Event’s SRP in 2015, and terminated him in
19   2017, the local field office has maintained law enforcement staffing at the same inflated level
20   and has continued to increase the bloated operation that is a legacy of Special Agent Love, all
21   at BMP’s expense.
22          The scale of BLM’s law enforcement program still far exceeds what is reasonably
23   necessary for the Event, with BLM’s own data confirming that the Event is overstaffed and
24   law enforcement officers are idle two-thirds of the time. Yet BLM personnel continue to be
25   paid at premium overtime rates due to a “mission-critical work” designation that the agency
26   applies to the Event without justification. In 2019, BLM charged BMP $1,237,911 including
27   the indirect cost rate for law enforcement labor alone. BLM also continues to demand a
28   needlessly elaborate technology program to support its law enforcement apparatus, led by
                                                       1
                                            STATEMENT OF REASONS                         AR11691
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 8 of 354



 1   senior command personnel from the Office of Law Enforcement and Security and staffed with
 2   dozens of additional BLM employees and contractors, and to insist on top-dollar equipment it
 3   would never deem necessary if the taxpayers were footing the bill instead of BMP. And BLM
 4   continues to require that BMP pay for superfluous medical services, unexplained travel, and
 5   unnecessary equipment and supplies.
 6          Year after year, BLM personnel spend thousands of hours and hundreds of thousands
 7   of dollars supporting BLM’s two-week operation at the eight-day Event. Year after year,
 8   BLM ignores the basic tenets of cost recovery regulations that require the agency to (1) only
 9   charge BMP for reasonable costs, excluding costs related to serving the “general public
10   interest”; and (2) provide sufficient information regarding the costs charged to enable BMP to
11   assess their reasonableness. Whenever BMP has challenged BLM’s costs, BLM has
12   effectively claimed that its decisions are above review. According to BLM, its staff are
13   experts in the field with the sole discretion to determine whether costs are reasonable. BLM’s
14   position can be summarized as follows: “If we incurred a cost, that cost was reasonable.” In
15   its Answers to BMP’s previous cost appeals, BLM has even claimed that not even this Board
16   can assess the reasonableness of BLM’s permit administration costs. Despite BLM’s wishes,
17   federal cost recovery regulations do not actually vest the agency with such absolute discretion.
18          As detailed below, BLM again ignored the “reasonableness” requirement for costs
19   charged to BMP to administer the 2019 Burning Man SRP. BLM’s costly practices have
20   continued to sharply diverge from the Interior Department’s refocusing of BLM priorities on
21   land management, and away from heavy-handed law enforcement, while also easing
22   restrictions and costs on other users of federal lands. As a result, Burning Man — a
23   temporary, recreational event known for its Leave No Trace ethos — may be the most heavily
24   regulated activity on BLM-managed lands. BMP contends that a substantial portion of the
25   $2,717,129 BLM charged through cost recovery to administer the 2019 Burning Man SRP are
26   not “reasonable costs” according to controlling authority. BMP asks the Board to reject
27   BLM’s improper “if we spent it, it was reasonable” posturing and order BLM to refund those
28   unreasonable costs identified below.
                                                       2
                                            STATEMENT OF REASONS                        AR11692
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 9 of 354


                                  II.   FACTUAL BACKGROUND1
 1

 2   A.     Overview of the Burning Man Special Recreation Permit.
 3          Since 1990, the Burning Man Event has been held over and around Labor Day
 4   weekend on public lands managed by BLM in what is now the Black Rock Desert—High
 5   Rock Canyon Emigrant Trails National Conservation Area of northern Nevada (the “Black
 6   Rock NCA”). (Declaration of Marnee Benson (“Benson Decl.”) ¶ 3.) The Event location,
 7   commonly called Black Rock City, has been situated within Pershing County for most of
 8   these years. (Id.) Burning Man began its tenure in the Black Rock NCA as an expressive
 9   weekend camping trip for a small group of people. (Id. ¶ 4.) Over nearly 30 years, the Event
10   has grown in size, popularity, and complexity, and the peak population at the 2019 Event was
11   78,850 people 2 (Id. ¶ 4.)
12          Burning Man has been produced by BMP and its predecessors since 1986. (Id. ¶
13   5.) BMP is a California nonprofit public benefit corporation, recognized as exempt under
14   section 501(c)(3) of the Internal Revenue Code, whose mission is to facilitate and extend the
15   culture of the Burning Man Event in the larger world. (Id.) BLM issues the SRP for Burning
16   Man each year pursuant to the requirements of the National Environmental Policy Act
17   (“NEPA”) and the Federal Land Policy and Management Act (“FLPMA”). (Id. ¶ 6; 42 U.S.C.
18   § 4321, et seq. (1969); 43 U.S.C. § 1701, et seq. (1976)). The permitting process has included
19   several environmental assessments over the years, and most recently a 10-year Environmental
20   Impact Statement that was completed in July 2019. (Benson Decl. ¶ 7).
21          BMP and BLM have cooperated over the years to develop and refine a “Leave No
22   Trace” standard for the Event that BLM has adopted for use with other events on BLM-
23
     1
24    Most of this background information was provided in the Statements of Reasons submitted in
     support of the appeals of BLM’s 2015-2018 cost decisions for the Event. BMP includes an
25   abbreviated version here, focusing on those issues most relevant to BLM’s 2019 Decision.
     2
26     In 2019, BLM and BMP changed the method for counting the allowed “peak population” at
     the Event. Instead of separate categories for paid participants and staff/volunteers, the 2019
27   allowed “peak population” was 80,000 people total excluding government personnel and
     vendors. References to the “peak population” in years prior to 2019 refers to paid participants.
28   Benson Decl., ¶ 4, Ex. C)
                                                       3
                                            STATEMENT OF REASONS                       AR11693
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 10 of 354



 1   managed public lands. (Id. ¶ 8.) BLM has inspected the Event site at the end of the SRP
 2   period, and BMP has passed every inspection to date.3 (Id. ¶ 9, 27.)
 3   B.     Burning Man Has an Established and Exceptional Record of Safety and
            Environmental Compliance.
 4

 5          Safety and environmental stewardship are paramount to the Burning Man organization
 6   and to the members of the Burning Man community. (Id. ¶ 11.) BMP’s commitments to
 7   public safety and the environment are evidenced by the Event’s decades-long record of
 8   compliance and year-round work with cooperating agencies at the federal, state, and local
 9   levels. (Id.) Burning Man is guided by Ten Principles, including communal effort, civic
10   responsibility, leaving no trace, participation, and radical self-reliance, all of which are
11   reflected in daily life in Black Rock City and in the Event’s extraordinary historical
12   record. (Id. ¶ 10, Ex. A.)
13          In 2019, BMP’s Event operations comprised more than 50 departments and teams, and
14   BMP engaged several thousand trained and certified health and safety employees, contractors,
15   and volunteers to produce Burning Man. (Id. ¶ 11.) BMP has built these departments,
16   protocols, and best practices over the course of nearly 30 years in the Black Rock NCA, and
17   many of these individuals have more than 20 years of experience, both with managing safety
18   operations and infrastructure at Burning Man and in their respective fields of
19   expertise. (Id.) These BMP departments were engaged year-round in planning all aspects of
20   the 2019 Event and their onsite operations, including providing emergency medical and fire
21   services; surveying the streets, roads, and airport; building infrastructure; ensuring sanitation;
22   managing air and bus transportation services; managing participant arrival and processing;
23   placing more than 1,000 camps; licensing nearly 1,000 vehicles; and educating participants
24   about staying safe, protecting the environment, and being good citizens of Black Rock
25   City. (Id.)
26

27   3
      BLM has not provided BMP with its 2019 Post-Event Site Inspection Report, but the initial
     results and analysis show that BMP passed with the highest score ever recorded. (Benson
28   Decl. ¶ 27)
                                                         4
                                             STATEMENT OF REASONS                          AR11694
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 11 of 354



 1           BMP’s extensive operational expertise, developed over decades of experience, has
 2   resulted in an outstanding record of public safety and environmental compliance for the Event
 3   over the years, and BMP has passed BLM’s meticulous post-Event site inspection each
 4   year. (Id. ¶ 9, 27.)
 5   C.      BLM’s Costs to Administer the SRP Soared Nearly 300% From 2011 To 2014.
 6           1.      In 2012, BLM’s costs increased by 60% without justification when Special
                     Agent Love took charge of BLM’s law enforcement operation.
 7

 8           Since 2007, BLM has charged BMP for the costs of administering the Burning Man
 9   SRP under cost recovery regulations that require a permittee to pay all of BLM’s direct and
10   indirect costs, plus 3% of BMP’s gross receipts as a commercial use fee. (Declaration of
11   Raymond Allen (“Allen Decl.”) ¶ 3.) Between 2007 and 2011, BLM increased its costs to
12   manage the SRP by about 10% annually — from approximately $626,000 to $859,000. (Id. ¶
13   4.) During this same period, Burning Man’s population increased from 47,097 to 53,963, or
14   about 4% per year. (Id.)
15           In 2012, Daniel P. Love became the BLM Special Agent in Charge for Region 3 of
16   BLM’s Office of Law Enforcement and Security (“OLES”) and assumed leadership of law
17   enforcement operations for the Burning Man SRP. (Id. ¶ 5.) That year, BMP’s population
18   increased by just 4%, while BLM’s costs for administering the Burning Man SRP soared by
19   62% and totaled almost $1.4 million. (Id. ¶ 6.) This was in part due to Special Agent Love’s
20   decision to increase BLM law enforcement staffing levels by 37%, from 51 officers in 2011 to
21   70 in 2012. (Id.) As a result, BLM’s labor costs shot up, as did all related costs, from staff
22   lodging, meals, and travel to technology services and equipment. (Id.) BLM has never
23   adequately explained the substantial increases, and BMP is aware of no safety or other issues
24   that warranted them. (Id. ¶ 7.)
25           Also, in 2012, BLM designated Burning Man as an “emergency special event”
26   pursuant to 5 C.F.R. § 550.103, for the first time to BMP’s knowledge. (Id. ¶ 8.) Special
27   Agent Love informed BMP that the designation was intended to facilitate assignment of
28   officers from other regions to Burning Man, despite BLM never documenting any difficulty in
                                                        5
                                            STATEMENT OF REASONS                         AR11695
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 12 of 354



 1   securing a sufficient number of staff for the reasonable needs of the Event. (Id.) The
 2   authorizing memorandum signed by then-OLES Director Salvatore Lauro gave only one
 3   reason for imposing the emergency designation: it “would allow for lifting the bi-weekly pay
 4   cap as authorized by 5 C.F.R. § 550.106 and the ... overtime requirements under 5 C.F.R. §
 5   551.2110, for law enforcement personnel participating in direct support of this
 6   event.” (Benson Decl., Ex. B.)4 As a result, these employees would “be entitled to premium
 7   pay under the annual maximum earning limitations while performing the emergency
 8   work.” (Id.) BMP understands BLM applied the “emergency” designation to every Event
 9   from 2012 through 2016, though BLM’s sparse labor summaries did not confirm the
10   designation’s existence, basis, or effects. (Id. ¶ 16.)5
11          Despite all its concerns with BLM’s 2012 expenses, BMP had no choice but to agree
12   to them. BLM’s Winnemucca District Manager, Gene Seidlitz, warned that if BMP appealed
13   the 2012 costs, BLM might not have enough time to both answer the appeal and process
14   BMP’s 2013 SRP application, which would have caused BMP disastrous financial
15   losses. (Allen Decl. ¶ 10.)
16          2.      Instead of stabilizing in 2013, BLM’s costs more than doubled again.
17          Given the substantial increases in 2012, BMP expected BLM’s costs would remain flat
18   in 2013, and BLM represented that this would be the case. (Id. ¶ 11.) But in the spring of
19   2013, BLM advised BMP that its costs for administering the Burning Man SRP would more
20   than double that year. (Id. ¶ 12.) They ultimately totaled over $2.93 million, an extraordinary
21   increase of 241% in just two years. (Id.) Special Agent Love claimed that the 2013 increase
22
     4
       BLM declined BMP’s repeated requests from 2012 through 2016 to provide written
23   documentation of the emergency designation and BLM’s basis for applying it to the
24   Event. (Allen Decl. ¶ 9.) In early 2017, BMP personnel visited BLM’s Winnemucca District
     Office to inspect BLM’s Burning Man files and found the 2012 memorandum. (Benson Decl.
25   ¶ 14.)
     5
26    As discussed below, after BMP objected to this unjustified designation in the 2015 and 2016
     Cost Recovery Appeals, BLM retreated from past “emergency” declarations and instead
27   designated work related to the 2017, 2018, and 2019 Events as “mission-critical” under 5
     C.F.R. § 550.106(b)(1). This has enabled BLM to continue paying premium pay and additional
28   overtime pay to its personnel at BMP’s expense.
                                                         6
                                             STATEMENT OF REASONS                      AR11696
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 13 of 354



 1   was due in part to a one-time upgrade of BLM’s infrastructure for “safety” reasons, including
 2   implementation of a new computer-aided dispatch (“CAD”) system. (Id. ¶ 13.) BLM assured
 3   BMP the CAD system would provide data about BLM’s law enforcement activities that would
 4   justify, explain, and reduce the costs BLM charged BMP through cost recovery. (Id.)
 5           When BMP requested the reasoned, factual explanation for these cost increases to
 6   which it was entitled under cost recovery regulations, Special Agent Love contended that
 7   these regulations did not apply to law enforcement, which “costs what it costs.” (Id. ¶
 8   14.) District Manager Seidlitz claimed that BMP was not entitled to any explanation of these
 9   costs, but would simply need to pay them in order to secure an SRP. (Id.) Mr. Seidlitz also
10   informed BMP that BLM’s Winnemucca District Office could not function without the money
11   from the Burning Man SRP, suggesting that these funds were being used to backfill the
12   District’s budget shortfalls. (Id. ¶ 15.)
13           When BMP was informed of the 2013 cost increase, the Event was just five months
14   away, and BMP had already sold thousands of tickets and incurred significant production
15   expenses based on BLM’s assurances that its costs had stabilized. (Id. ¶ 16.) BMP again felt
16   compelled to sign the cost recovery agreement, acquiesce to BLM’s unjustified price hike, and
17   continue to seek an adequate explanation from BLM. (Id. ¶ 18.)6 BLM has still not justified
18   this astronomical cost increase, and the data that would supposedly have confirmed the
19   reasonableness of BLM’s costs never materialized. (Id.)
20           3.      In 2014, BLM’s costs rose by another 15%, while Burning Man’s
                     participant population fell 5%.
21

22           In planning for the 2014 Event, BMP again relied on BLM’s assurances that costs
23   would not substantially increase for a while, and that the 2012 and 2013 cost increases would
24
     6
25     BMP could not afford to pay the additional $1.5 million BLM was suddenly requiring. (Id. ¶
     17.) During a meeting on March 26, 2013, BMP staff explained that BMP could only finance the
26   cost increase if BLM allowed the Event’s population to increase, enabling BMP to sell more
     tickets. (Id.) BLM had always refused to allow Burning Man to grow proportionally to BLM’s
27   costs, but within minutes of BMP making this request at the March 26 meeting, BLM approved a
28   substantial population increase in order to secure BMP’s agreement to pay the agency’s doubled
     costs in 2013. (Id.)
                                                          7
                                                 STATEMENT OF REASONS                  AR11697
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 14 of 354



 1   improve communications and data collection, finally enabling an objective assessment of
 2   BLM’s costs. (Id. ¶ 19.) But BLM did not furnish BMP with any additional data, and no
 3   health and safety improvements resulted from the agency’s $1.5 million cost increase for the
 4   2013 SRP. (Id.)
 5          Incredibly, BLM’s cost recovery proposal for the 2014 Burning Man SRP estimated
 6   that BLM’s costs would increase by another $700,000, to around $3.7 million. (Id. ¶
 7   20.) When BMP objected to yet another cost hike, BLM offered BMP an opportunity to “save
 8   money” by signing a memorandum of understanding (“MOU”), under which BMP would
 9   fulfill certain contracts instead of BLM. This way, BMP would avoid paying the indirect
10   administrative cost rate (“IACR”), which BLM applies to all direct expenditures charged
11   through cost recovery, on these contracts. (Id.)7 In 2014, BMP spent about $600,000
12   fulfilling the statements of work (“SOWs”) under the MOU and another $70,000 to fund two
13   proffer accounts for BLM personnel who allegedly worked year-round on the Burning Man
14   SRP. (Id.) In total, BLM charged BMP more than $3.4 million to administer the 2014 SRP,
15   which was about $500,000 more than in 2013 and $2.5 million more than in 2011. (Benson
16   Decl., Ex. C.) BLM has never adequately explained the further escalation of its costs and
17   requirements in 2014. (Allen Decl. ¶ 14.)
18   D.     Following BLM’s Unreasonable Cost Increases In 2015, BMP Began to Seek
            Relief from This Board.
19

20          The planning process for the 2015 Burning Man SRP was marred by delays and
21   friction resulting from BLM’s unprecedented demands of BMP, including a luxury compound
22   to accommodate VIP personnel and “24-hour access to ice cream,” according to the headline
23   of one article picked up by the national media. (Benson Decl. ¶ 18; Exs. D, E.) BLM’s
24   demands became the subject of a public outcry and criticism by elected officials, with Senator
25
     7
26     BLM can waive the IACR, and it does so for other users of public lands. (See 43 C.F.R. §§
     2932.31(d)(2), 2932.34.) BMP has made several requests for a waiver over the years, which
27   BLM has denied. (See, e.g., Allen Decl. ¶ 20.) Via the MOU process, BLM effectively agreed
     to waive the IACR for these costs, but in exchange, BMP gave up its right to challenge the
28   costs via a cost recovery appeal. (Id.)
                                                      8
                                           STATEMENT OF REASONS                       AR11698
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 15 of 354



 1   Harry Reid admonishing Interior Secretary Sally Jewell that such facilities “should be beyond
 2   the scope of the permitting requirements.” (Id., Ex. E.) BLM ultimately withdrew the SOW
 3   for the VIP compound under this pressure, and both District Manager Seidlitz and Special
 4   Agent Love were reassigned from work on the Burning Man SRP. (Id. ¶ 18.)
 5          BMP did not receive the 2015 cost recovery estimate and agreement until just a few
 6   weeks before the start of the 2015 Event, days before site work was scheduled to begin. (Id. ¶
 7   19.) BLM then pressured BMP to sign the $2.9 million estimate without adequate review or
 8   sufficient documentation, advising that the SRP could not issue until BMP had signed and
 9   paid. (Id.) BMP was again effectively forced to accept BLM’s cost estimate despite its
10   reservations. (Id.)
11          In January 2016, BLM issued its final cost recovery decision for the 2015 SRP,
12   totaling about $2.8 million. (Id. ¶ 20.)8 As the decision failed to sufficiently explain the basis
13   for BLM’s costs, and many costs were objectively unreasonable, BMP exercised its right to
14   appeal. That appeal remains pending before the Board as Case No. IBLA 2016-115 (“the
15   2015 Appeal”).
16   E.     Multiple Investigations Found That Special Agent Love Committed Misconduct
            While Overseeing BLM’s Burning Man Law Enforcement Detail.
17

18          In January 2017, the Office of the Inspector General (“OIG”) for the Interior
19   Department released a public version of a report entitled “Investigative Report of Ethical
20   Violations and Misconduct by Bureau of Land Management Officials” (the “Ethics
21   Report”). (Allen Decl. ¶ 21; Ex. B.) The Ethics Report detailed the OIG’s investigation into
22   the conduct of Special Agent Love during his tenure as head of OLES Region 3, including
23   conduct related to the 2015 Event. (Id., Ex. B.) The investigators found that Special Agent
24   Love violated federal ethics rules and misused BLM resources in many ways, including by
25   directing on-duty officers to escort his family on a several-hour tour of Burning Man using
26
     8
27    Including the amounts paid for the SOWs and a proffer account that funded BLM’s Burning
     Man Project Manager position, BMP paid a total of more than $3.5 million for costs incurred
28   by BLM to administer the 2015 Burning Man SRP. (Benson Decl. ¶ 20.)
                                                        9
                                             STATEMENT OF REASONS                         AR11699
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 16 of 354



 1   official vehicles. (Id. Ex. B at 1, 6.) BMP understands that it paid for all of the time logged
 2   by these officers, including Special Agent Love, while they engaged in activities that the
 3   Ethics Report confirmed were both wholly unrelated to BLM’s management of the Burning
 4   Man SRP and in violation of BLM policy. (Id.)
 5          After reviewing an unredacted version of the Ethics Report, the Chair of the U.S.
 6   House Oversight and Reform Committee requested that the OIG separately investigate the
 7   numerous documented incidents of “troubling behavior” by Special Agent Love. 9 (Id., Ex. C
 8   at 1-2.) These included allegations of tampering with email evidence, attempting to influence
 9   witness testimony, and directing another employee to destroy hundreds of federal records
10   relevant to a congressional request. (Id.) The report of the OIG’s second investigation, issued
11   in August 2017, concluded that Special Agent Love had committed several other ethical
12   violations, including ordering the destruction of emails in which he had been “inappropriate,”
13   despite the messages’ relevance to the OIG’s investigation into his conduct at the 2015
14   Event. (See, e.g., Id., Ex. D at 7-9.)
15          The following month, BLM confirmed that it had terminated Special Agent Love’s
16   employment. (Id., Exs. E, F.) In a message to all Interior employees, the present Secretary,
17   David Bernhardt, cited Special Agent Love’s removal from federal service as evidence that
18   the Department’s leadership was committed to holding employees accountable when
19   “informed that they have failed in their duties and obligations.” (Id., Ex. G.)
20          Shortly after this announcement, BLM Special Agent Larry C. Wooten released a
21   whistleblower memorandum that detailed his separate investigation into Special Agent Love
22   in connection with a case against a Nevada rancher. (Id., Ex. I.) That investigation “revealed
23   a widespread pattern of bad judgment, lack of discipline, incredible bias, unprofessionalism
24   and misconduct, as well as likely policy, ethical, and legal violations among senior and
25   supervisory staff at the BLM’s Office of Law Enforcement and Security,” and in particular by
26

27
     9
       Though the published Ethics Report does not name the investigated officer, the Committee’s
28   letter confirmed Special Agent Love was the investigation’s target. (Allen Decl., Ex. C at 1.)
                                                       10
                                              STATEMENT OF REASONS                       AR11700
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 17 of 354



 1   Special Agent Love. (Id., Ex. I at 1.) On multiple occasions, Special Agent Love
 2   “specifically and purposely ignored U.S. Attorney’s Office and BLM civilian management
 3   direction and intent as well as Nevada State Official recommendations in order to command
 4   the most intrusive, oppressive, large-scale, and militaristic trespass cattle impound
 5   possible.” (Id. at 5.)
 6           Special Agent Wooten’s investigation also revealed that Special Agent Love’s
 7   misconduct was shielded and even sanctioned by previous OLES Director Salvatore Lauro,
 8   resulting in “an improper cover-up in virtually every matter that [Special Agent Love]
 9   participated in or oversaw,” and an office culture in which “any disagreement with [Special
10   Agent Love], or any reporting of his many likely embarrassing, unethical/unprofessional
11   actions and misconduct was thought to be career destroying.” (Id. at 12.) Special Agent
12   Wooten found that Special Agent Love’s “subordinates and peers were afraid to correct him
13   or properly report his misconduct (despite a duty to act) out of fear for their own jobs and
14   reputation[s]” because Director Lauro not only gave him “complete autonomy and discretion,
15   but also likely provided no oversight and even contributed to an atmosphere of cover-ups,
16   harassment and retaliation for anyone that questioned or reported former [Special Agent]
17   Love’s misconduct.” (Id. at 8, 12.)
18   F.      From 2016 Through 2019, BLM Costs Have Remained Unreasonably Inflated.
19           Following the 2015 departure of both Special Agent Love and District Manager
20   Seidlitz from BLM’s leadership team for the Burning Man SRP, BMP’s planning for the 2016
21   and 2017 Events saw certain improvements in collaboration with BLM. (Benson Decl. ¶ 21.)
22   BLM did not, however, reduce a number of programs and costs that were initially escalated
23   without justification under the prior leadership, including the excessive expenditures on labor,
24   support and infrastructure for the law enforcement Joint Operations Center (“JOC”), and
25   technology services and equipment. (Id.) BMP therefore filed a second and then a third
26   appeal to the Board, challenging BLM’s 2016 and 2017 cost recovery decisions (respectively,
27   the “2016 Appeal,” docketed as Case No. IBLA 2017-126, and the “2017 Appeal,” docketed
28   as Case No. IBLA 2018-086). The parties completed briefing on the these appeals in July
                                                       11
                                            STATEMENT OF REASONS                         AR11701
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 18 of 354



 1   2017 and August 2018, respectively, and the parties await decisions from the Board.
 2          One notable change in 2017 was that BLM stopped seeking to have Burning Man
 3   designated an “emergency” event, as it had since 2012. (Benson Decl. ¶ 24.) After BMP
 4   objected to this designation in its 2015 and 2016 Appeals, BLM changed tactics and instead
 5   began to designate the deployment of personnel to Nevada to support the Event as “mission-
 6   critical work” under 5 C.F.R. § 550.106(b)(1). (Id. ¶ 24; Exs. F, G.) A BLM deputy assistant
 7   director approved the designation, notwithstanding the lack of any explanation or justification
 8   for it. (Id., Ex. G.) BLM made the “mission critical work” designation permanent prior to the
 9   2018 Event. (See, Permanent Instruction Memorandum 2018-010, A. R. Document # 251.)
10          Negotiations for the 2019 Burning Man SRP were similar to the prior three
11   years. Again, BLM declined to change or even reevaluate cost practices that were instituted
12   by Mr. Seidlitz and Special Agent Love, intimating that it would not do so unless required by
13   the Board in connection with BMP’s pending cost appeals. (Benson Decl. ¶ 26.) As a
14   consequence, BLM continues to pass unjustified costs on to BMP year after year while the
15   parties await the decisions of this Board.
16          The 2019 Event took place from Sunday, August 25, through Monday, September
17   2. (Id. ¶ 27.) On February 13, 2020, BLM issued its 2019 Cost Recovery Decision, with
18   direct and indirect costs totaling $2,717,129 — an increase of approximately 5.3% from
19   2018. (Id., Exs. C, H.) Factoring in the additional BLM mandated costs, which BMP paid in
20   addition to the costs reflected in BLM’s 2019 Cost Recovery Decision, BMP paid the total of
21   $3,466,551 for BLM to administer the 2019 Burning Man SRP. (Benson Decl. Ex. C.) To
22   obtain relief from the unreasonable costs BLM charged by BLM, BMP timely filed its Notice
23   of Appeal on March 17, 2020.
24                                  III.    LEGAL STANDARD
25          BLM issues SRPs under the general authority of the Secretary of the Interior to
26   administer use of public lands under section 302(b) of the Federal Land Policy and
27   Management Act (“FLPMA”). James R. Stacy, IBLA 2014-216, 188 IBLA 134, 137
28   (2016). Under section 304(b) (codified as 43 U.S.C. § 1734(b)), the agency is permitted to
                                                      12
                                            STATEMENT OF REASONS                        AR11702
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 19 of 354



 1   require a deposit of any payments intended to reimburse the agency for “reasonable costs” with
 2   respect to issuing and administering an SRP. The FLPMA defines “reasonable costs” to
 3   include “the costs of special studies; environmental impact statements; monitoring
 4   construction, operation, maintenance, and termination of any authorized facility; or other
 5   special activities.” Id.
 6           Congress, through the FLPMA, has made clear that an agency may not use cost
 7   recovery to force the permittee to fund general costs or costs that are for the “benefit of the
 8   general public interest”:
 9                   In determining whether costs are reasonable under this section, the
                     Secretary may take into consideration actual costs (exclusive of
10                   management overhead ..., that portion of the cost incurred for the
                     benefit of the general public interest rather than for the exclusive
11
                     benefit of the applicant, the public service provided, and other
12                   factors relevant to determining the reasonableness of the costs.

13   43 U.S.C. § 1734(b). BLM costs, or portions of costs, which serve “the general public interest”

14   and are not “for the exclusive benefit of the applicant” are not recoverable from the permittee

15   under 43 U.S.C. § 1734(b).

16           Similarly, 43 CFR § 2932.31(e) limits BLM’s ability to charge the applicant through cost

17   recovery as follows:

18                   (3) Limitations on cost recovery. Cost recovery charges will be
                     limited to BLM’s costs of issuing the permit, including necessary
19                   environmental documentation, on-site monitoring, and permit
                     enforcement. Programmatic or general land use plan NEPA
20                   documentation are not subject to cost recovery charges, except if the
21                   documentation work done was done for or provides special benefits
                     or services to an identifiable individual applicant.
22
     Thus, costs not related to BLM’s issuance of BMP’s permit are excluded from cost
23
     recovery.
24

25           As this Board and courts applying FLPMA Section 304(b) have affirmed, Congress
26   deliberately used the modifier “reasonable” to limit the agency’s discretion on which costs can
27   be recovered from an applicant like BMP. For example, in Nevada Power Co. v. Watt, 711
28   F.2d 913 (10th Cir. 1983), when the Department of the Interior “[took] the position that for
                                                        13
                                             STATEMENT OF REASONS                         AR11703
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 20 of 354



 1   right of way applications, ‘reasonable costs’ equal[ed] actual costs” (id. at 920), the appellate
 2   court rejected the agency’s interpretation of Section 304(b) as follows:
 3                 Our review of this unusually abundant legislative history reinforces
                   our conclusion that the reasonableness factors were intended to limit
 4                 the Secretary's authorization to charge reasonable costs. The factors
                   were added to ensure that applicants would not as a matter of course
 5
                   bear all of the costs occasioned by their application. On the other
 6                 hand, private enterprises were not to be subsidized by requiring the
                   government to shoulder all of the costs. The conferees sought to draw
 7                 a line between the two extremes; the reasonableness factors
                   constitute that line. To suggest that the Secretary may completely
 8                 disregard that line flouts the clear expression of congressional intent
                   contained in the legislative history.
 9

10   (Id. at 925) (footnotes omitted); accord Bookcliff Rattlers Motorcycle Club, IBLA 2004-151,

11   171 IBLA 6, 17 (2006) (“The Court in Nevada Power held that the Secretary cannot disregard

12   the ‘reasonableness factors’ set forth in section 304(b) of the FLPMA in determining costs to

13   be recovered.”). Thus, Congress intended “reasonableness” to be a limiting term and declined

14   to deem actual costs synonymous with reasonable costs under the FLPMA.

15          In its administration of the Event SRPs, however, BLM has completely disregarded

16   the word “reasonable” and claimed that all of its “actual” costs are recoverable from

17   BMP. BLM has also ignored the statutory definition of “reasonable” and the qualifier that

18   “actual costs (exclusive of management and overhead)” are only a “consideration” for

19   determining whether an agency’s costs are reasonable. Congress requires the agency to

20   review its actual costs and apportion “general public interest” costs. 43 U.S.C. § 1734(b)

21          In this case, BLM made no attempt to apportion any of its costs between those that

22   served the “general public interest” and those that were incurred for the “exclusive benefit of

23   the applicant.” According to BLM, any of its actual costs related to a Burning Man Event are

24   de facto reasonable, even those costs that are neither for BMP’s “exclusive benefit” nor

25   related to permit administration. Each time BLM attempts to justify a particular cost by

26   citing to BLM’s General Law Enforcement Orders or other “general public interest” laws or

27   regulations, BLM is admitting that at least part of that cost was not for the “exclusive benefit

28
                                                        14
                                             STATEMENT OF REASONS                         AR11704
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 21 of 354



 1   of the applicant” and therefore not recoverable through cost recovery.10
 2             Another important feature of cost recovery under Section 304(b) is the requirement
 3   that the agency give the permittee a rational explanation for all costs charged that is
 4   “supported by the facts of record demonstrating that [BLM’s] action is not arbitrary,
 5   capricious, or an abuse of discretion.” Michael Voegele, IBLA 2007-255, 174 IBLA 313, 318
 6   (2008). It is not sufficient for BLM simply to list its costs. “The recipient of a BLM decision
 7   is entitled to a reasoned and factual explanation providing a basis for understanding and
 8   accepting the decision or, alternatively, for appealing and disputing it before the
 9   Board.” Bookcliff Rattlers, 171 IBLA at 21. In Bookcliff Rattlers, the Board confirmed that
10   “[w]here BLM makes use of computer spreadsheets to accumulate data upon which a cost
11   estimate for an SRP is based, it must reveal underlying data sufficient for the applicant being
12   charged to ascertain the justification for its conclusions; otherwise, the applicant has no basis
13   upon which to understand and accept the decision or, in the alternative, to appeal and dispute
14   it.” Id. Thus, threadbare summary spreadsheets do not satisfy BLM’s obligation to provide a
15   reasoned explanation of its costs, and BLM’s internal instruction memoranda do not shield its
16   cost decisions from appellate review. The Board must still examine these decisions for
17   reasonableness and abuse of discretion. Mark Patrick Heath, IBLA 2010-34, 181 IBLA 137
18   (2011).
19             BMP acknowledges that it has the burden of proof to demonstrate that BLM failed to
20   meet these statutory requirements. See Michael Voegele, 174 IBLA 323. And upon showing
21   that BLM’s 2019 Cost Recovery Decision charged BMP for unreasonable costs under Section
22   304(b), BMP has a clear statutory remedy: To the extent BMP “has made a payment . . . not
23   required or in excess of the amount required by applicable law and regulations,” BMP is
24   entitled to a refund of the overpayment under 43 U.SC. § 1734(c).
25

26
     10
       See, e.g., Declaration of Rebecca Andres in Support of BLM’s Answer to 2018 Appeal
     (“2018 Andres Decl.”) ¶ 25 (“Law Enforcement General Order 33 directs BLM to make public
27   lands drug-free . . . .”); Declaration of Mark E. Hall in Support of BLM’s Answer to 2018
     Appeal (“2018 Hall Decl.”) ¶ 28 (“Per General Order 4, public contact on public land is a job
28   duty of [Law Enforcement] Rangers.”).
                                                        15
                                             STATEMENT OF REASONS                          AR11705
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 22 of 354


                                          IV.    ARGUMENT
 1

 2   A.     BLM Has Not Sufficiently Explained Its Costs for the 2019 Burning Man SRP.
 3          Over the five years since BMP began appealing BLM’s cost decisions, BLM has
 4   become expert at explaining what it spends to administer BMP’s permit, but it has continued
 5   to ignore the legal requirement that it also explain why it spent the permittee’s funds under
 6   cost recovery. As a result, BMP and this Board have no basis to judge whether the cost
 7   decisions are “reasonable” as required by 43 U.S.C. § 1734(b).
 8          Following the 2019 Event, BLM prepared an After Action Review (A.R. Document #
 9   368; Declaration of Roger Vind (“Vind Decl.”) Ex. C), after failing to prepare one in 2018.
10   BLM’s 2019 document was a scant 13 pages, with little detail about how it administered the
11   Burning Man SRP and why it needed to incur just under $3 million in costs, and represented a
12   significant departure from previous After Action Reviews that were much more thorough.
13   BLM’s 2019 Review provides nothing more than an executive summary of a smattering of
14   tasks performed by BLM in connection with the 2019 SRP.
15          As BMP has come to expect, BLM’s failure to comply with its cost recovery
16   obligations is particularly notable with respect to its labor costs, which again account for
17   nearly two-thirds of the total expenditures. (Benson Decl., Ex. H, Att. 1.) According to
18   BLM’s labor summary, the number of BLM personnel swelled to 147 individuals in 2019, as
19   compared with 119 personnel in 2018. (See 2018 Benson Decl., Ex. H, Att.1.) As always,
20   this year’s summary lists only the last name, title, a few words or short phrases summarizing
21   general duties, the range of dates in which the employee worked, total number of hours
22   worked, and total pay received. (Benson Decl., Ex. H, Att. 1.)
23          From the labor summary, BMP can surmise that most of BLM’s labor costs relate to
24   law enforcement personnel. BLM’s After Action Review describes how law enforcement
25   personnel was divided into “three overlapping 13-hour shifts (day, swing and night). Each
26   shift had a lieutenant and two sergeants.” (A.R. Document # 368 at 6.) But nowhere does
27   BLM state how many officers staffed each shift, why there was so much “overlap” among
28   shifts, or what law enforcement which justified the staffing levels reported.
                                                       16
                                             STATEMENT OF REASONS                         AR11706
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 23 of 354



 1          BLM’s labor summary is almost worthless, since it lacks any corresponding time
 2   sheets with rate of pay details for the hours, dates and rates of pay for each employee.
 3   Without the underlying time and pay rate details, BMP is unable to assess the accuracy of the
 4   labor summary and determine whether all of BLM’s labor charges were reasonably incurred
 5   in connection with the Burning Man SRP. BMP cannot assess BLM’s labor summary without
 6   understanding the amount of time each employee spent on the Burning Man SRP, what he/she
 7   did, and at what rate of pay. BMP is entitled to review the underlying data from which BLM
 8   derived its threadbare summation, and the agency does not satisfy its cost recovery obligations
 9   without providing them.
10          BMP knows that detailed time records exist because BLM has included more detailed
11   documents in past administrative records. For example, A.R. Document #69 is an Excel
12   spreadsheet from the 2015 Event that contains granular detail for each BLM employee’s hours
13   worked and rates of pay. The rates of pay are broken down by regular, overtime, premium
14   and holiday/Sunday pay rates.11
15          BLM’s failure to disclose its rates of pay undermines BMP’s ability to assess whether
16   BLM’s labor costs are reasonable, as required by law. See 43 U.S.C. § 1434(a), (b); Bookcliff
17   Rattlers, 171 IBLA 17. For example, BMP has long questioned why BLM chooses to utilize
18   law enforcement and other personnel who have a higher pay grade than necessary. Despite
19   the fact that Burning Man is a recreation-oriented event, BLM’s 2018 and 2019 labor
20   summaries and 2018 witness Declarations reveal that BLM law enforcement officers spent the
21   bulk of their time patrolling the Event and conducting traffic stops. (A.R. #368 at 5-8). Based
22

23
     11
       The disappearance of this labor detail spreadsheet is just one example of the selective and
24   inconsistent administrative records BLM chooses to provide BMP in a given year. Another
     example is BLM’s Incident Action Plan. In 2016, 2017, and 2019, the administrative record
25   included BLM’s Incident Action Plan. In 2015 and 2018, no such document was provided.
26   Similarly, BLM’s 2018 administrative record included numerous internal memoranda
     reflecting BLM’s planning and decision-making processes. No such memoranda were
27   included in 2019. Either BLM refused to share this documentation with BMP in 2019, or
     BLM decided not to document its internal planning discussions last year. Both alternatives are
28   disturbing and violative of BLM’s duty to explain its costs.
                                                       17
                                            STATEMENT OF REASONS                         AR11707
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 24 of 354



 1   on the nature of this work, patrol-level rangers, who are generally paid at a lower rate than
 2   special agents or state chief rangers, are the reasonable choice for nearly all law enforcement
 3   assignments. (Declaration of Robert Abbey (“Abbey Decl.”) ¶ 4.)
 4          Yet BLM’s 2019 labor summary again confirms that a substantial portion of law
 5   enforcement personnel positions were filled by highly paid senior BLM staff, including at
 6   least 4 Chief State Rangers, 5 Special Agents in Charge, 11 Special Agents or Senior Special
 7   Agents, and 4 Supervisory Rangers. (Benson Decl., Ex. H, Att. 1.) BLM has failed to justify
 8   the large percentage of highly compensated senior law enforcement officers. BLM cannot
 9   reasonably charge BMP for the costs associated with overstaffing the Event with its highest
10   paid personnel. Bookcliff Rattlers, 171 IBLA at 21. (See Abbey Decl. ¶ 4.)
11          In 2019, BLM also continued its practice, without justification, of assigning multiple
12   “specialists” to perform information technology (“IT”) work in connection with the SRP, plus
13   senior-level employees to serve as IT personnel. (Benson Decl. ¶ 29). BMP cannot be
14   required to shoulder the burden of BLM’s astronomical labor costs without evidence showing
15   these costs are reasonable. See, e.g., Bookcliff Rattlers, 171 IBLA 21.
16          Likewise, BLM’s 2019 “Travel Per Person” spreadsheet fails to provide BMP with
17   any explanation for more than $46,581 in costs (an increase of nearly $8,500 from 2018),
18   giving the same generic statement for each of the 112 individuals listed, regardless of the
19   amount claimed: “Travel for related assigned duties at Event.” (Benson Decl., Ex. H, Att. 3.)
20   This statement provides no basis for BMP to comprehend BLM’s justification for charging
21   these costs. BMP recognizes that BLM employees must travel to and from the Event and does
22   not object to paying their reasonable travel costs. But BLM must provide sufficient detail to
23   enable BMP to understand what the travel costs were and whether they were reasonable, as
24   BLM has done in the past.
25          BLM’s administrative record for 2015 Cost Recovery Appeal included a travel
26   spreadsheet for the 2012 Event that itemized all claimed travel expenses of all assigned
27   employees. (Id., Ex. K.) During the leadership of Special Agent Love and District Manager
28   Seidlitz, BLM’s travel expenditures increased and its explanations for this travel became
                                                       18
                                            STATEMENT OF REASONS                         AR11708
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 25 of 354



 1   obscured. Notably, BMP’s 2015 Appeal argued against certain specific travel expenses based
 2   on the descriptions provided. (See 2015 Appeal at 20.) Ever since, BLM has frustrated
 3   BMP’s ability to challenge BLM’s travel costs in the same manner by providing no detail at
 4   all. (See 2016 Appeal at 17-18.) BMP asks that the Board reject BLM’s transparent effort to
 5   withhold material information in order to frustrate BMP’s appeals and require BLM to
 6   provide sufficient information to confirm the reasonableness of its travel costs. See Bookcliff
 7   Rattlers, 171 IBLA 21; Michael Voegele, 174 IBLA 318 (2008).
 8          BLM’s failure to provide the necessary detail in these and other areas cannot be
 9   inadvertent, given BMP’s appeal of BLM’s last four cost recovery decisions for the same
10   deficiencies. (See generally 2015-2018 Statement of Reasons.) Year after year, BLM has
11   responded to BMP’s concerns about the agency’s enormous and unjustified overhead for the
12   Burning Man SRP by claiming that it need only prove that it spent these amounts on the
13   Event. (See, e.g., 2018 BLM Answer at 10-14.) The cost recovery regulations make clear,
14   however, that BLM must also show that all of its expenditures were reasonable, and a cost is
15   not reasonable just because it is incurred. See 43 U.S.C. § 1734(b). “Reasonable costs” are
16   not a synonym for “actual costs.” Nevada Power, 711 F.2d at 925.
17          Since BLM has failed to provide the requisite reasoned and factual explanation of the
18   costs it incurred to administer the 2019 Event SRP, BMP respectfully requests that the Board
19   order a refund of all unreasonable costs charged. See Bookcliff Rattlers, 171 IBLA 21. BLM’s
20   conclusory pronouncements of necessity do not fulfill its obligation to provide a reasoned
21   explanation for the costs it charged to a permittee. See, e.g., 43 U.S.C. § 1734(b)-(c); Michael
22   Voegele, 174 IBLA 318; Bookcliff Rattlers, 171 IBLA 13. As BLM’s 2019 law enforcement
23   staffing decisions continued to be unexplained and apparently arbitrary, the associated costs
24   were not “reasonable” and BMP deserves a refund under 43 U.S.C. § 1734(b)-(c).
25   B.     BLM’s 2019 Law Enforcement Costs Were Unreasonably High.
26          BMP seeks relief from all BLM law enforcement costs that are not adequately
27   explained, are unreasonable under any rational assessment of the Event’s public safety needs,
28   and therefore violate BLM’s obligation to only charge a permittee for reasonable costs. See
                                                       19
                                            STATEMENT OF REASONS                        AR11709
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 26 of 354



 1   43 U.S.C. § 1734(b)-(c); Michael Voegele, 174 IBLA 318; Bookcliff Rattlers, 171 IBLA
 2   13. The Burning Man Event has been taking place for nearly three decades in the Black Rock
 3   NCA, and BLM should have learned lessons over this long period that allow for tremendous
 4   efficiencies, even as the Event has grown in size. (Benson Decl. ¶ 4; Abbey Decl. ¶ 4.)
 5   Instead, as the Event’s participant population has remained mostly static for several years,
 6   BLM’s costs have disproportionally and unreasonably increased. (Benson Decl., Ex. C.)
 7            By contrast, BLM has lately lessened the financial burdens and regulatory
 8   requirements on virtually every other user of public lands, from oil, gas, and mining
 9   companies to livestock operators to off-highway vehicle enthusiasts. In its dealings with
10   BMP, a nonprofit public benefit corporation that organizes a recreational event founded on
11   “Leave No Trace” principles, BLM has only increased its economic and regulatory demands.
12   (Abbey Decl. ¶¶ 8-9.) The absurd result is that Burning Man may now be the most regulated
13   activity on BLM-managed public lands, despite far fewer impacts being associated with this
14   temporary gathering than with most of the other uses permitted by BLM. (Id.)
15            BMP believes this disconnect has principally resulted from BLM’s unwillingness to
16   revisit the unreasonable demands of its prior leadership team for the Burning Man SRP,
17   particularly the demands of Special Agent Love related to Event law enforcement. (Benson
18   Decl. ¶ 22.) This reticence has always conflicted with BLM’s duty to charge a permittee only
19   for “reasonable” costs, and the Board’s oversight is appropriate, considering that numerous
20   official investigations found Special Agent Love liable for serious misconduct, specifically at
21   the Event, and the agency terminated his employment. (Allen Decl., Exs. B-I.) The Board
22   must finally require BLM to revisit and correct all aspects of its Burning Man operation that
23   were mandated by Special Agent Love without justification, especially the costs discussed
24   below.
25            BMP expects BLM to again discount references to Special Agent Love and his
26   established abuses by claiming that “[BMP] attempts to blame BLM employees that were not
27   even involved” in the 2019 event. (See 2018 BLM Answer at 17:23-24.) While Special
28   Agent Love may have been fired for his unethical practices and documented abuses, including
                                                       20
                                            STATEMENT OF REASONS                          AR11710
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 27 of 354



 1   misuse of staff at the 2015 Event (See Allen Decl. Ex. B), the over 300% increase in overall
 2   costs mandated by Special Agent Love and other former BLM personnel remain in BLM’s
 3   cost decisions to this day. While BLM terminated Love long before the 2019 Event, his 2019
 4   successors continued these same legacy costs, like the bloated law enforcement staffing
 5   described in this section and the satellite tracking and redundant medical resources described
 6   below. BLM cannot credibly argue that Special Agent Love’s abuses of discretion are
 7   irrelevant to the 2019 costs when subsequent BLM management staff have built on the corrupt
 8   foundation he laid.
 9          Based on BLM’s responses to BMP’s four prior appeals, BMP expects that BLM will
10   try to justify its ever-increasing law enforcement costs by: (1) downplaying the seriousness of
11   BMP’s concerns by referring to them as a mere “difference of opinion” over staffing (See
12   2018 BLM Answer at 9:15-16); (2) speciously arguing that BMP is improperly “attempt[ing]
13   to direct BLM’s law enforcement activities on public lands” (See 2018 BLM Answer at 9:14);
14   (3) falsely contending that BLM’s only obligation is to explain “how it enforces public land
15   laws” and it need make no other showing of the reasonableness of its costs (See 2018 BLM
16   Answer at 19:16); and, (4) disputing this Board’s authority to order a refund because it lacks
17   “general supervisory authority over the BLM” (See 2018 BLM Answer at 9:26-27).
18          BMP will refute each of these points below, but would like to address at the outset an
19   outrageous argument that permeated past Answers. Previously, BLM has claimed that it has
20   complete “discretion to determine the nature and extent of its law enforcement operations”
21   and that BMP is seeking the right to “approve of agency law enforcement practices on public
22   lands.” (See e.g. 2017 BLM Answer at 20:8-9.)
23          This is patently false. BMP has never attempted to dictate law enforcement practices
24   or priorities at the Event. For example, BMP is not questioning BLM’s authority to conduct
25   “aggressive[]” drug enforcement operations pursuant to BLM General Order 33 and General
26   Orders 1-32. (See 2018 Andres Decl. ¶ 25.) BMP appropriately objects to paying the costs of
27   BLM’s fulfillment of general law enforcement objectives for the public lands, as such general
28   objectives are not for the “exclusive benefit” of an applicant like BMP. (43 U.S.C. § 1734(b)).
                                                      21
                                            STATEMENT OF REASONS                        AR11711
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 28 of 354



 1          Law enforcement priorities and practices are, by necessity, a function of available
 2   resources. If law enforcement resources were limitless, BLM could treat every general law
 3   enforcement goal as an absolute priority and staff the public lands with thousands of officers
 4   and substations. Law enforcement resources are typically limited by an elected legislative
 5   body with the power of the purse and public oversight, and the agency must make
 6   compromises based on legislative funding and the agency’s budget. (Vind Decl. ¶ 29) The
 7   nation is currently grappling with this very issue as legislatures everywhere revisit funding
 8   levels for law enforcement agencies.
 9          Yet according to BLM, none of these checks applies to BLM’s administration of
10   BMP’s SRP. During the week-long Burning Man Event, BMP is BLM’s purse, and BLM
11   believes it can use the cost recovery regulations to open BMP’s purse and pay for any BLM
12   law enforcement activity that BLM chooses to undertake. As detailed below, BLM spends
13   vast BMP resources on making public lands “drug free,” which BLM claims is mandated by
14   its General Order 33. (See 2018 Andres Decl. ¶ 25.) But funding for law enforcement that
15   serves the “general public interest” should come from the agency’s general operating budget,
16   where it would be subject to public scrutiny for those law enforcement priorities BLM chose
17   to address.
18          Congress expressly excluded such “general public interest” costs — costs not for the
19   “exclusive benefit of the applicant” — from the definition of reasonable costs that are subject
20   to cost recovery. See 43 U.S.C. § 1734(b). Thus, BMP is not telling BLM that it cannot
21   devote thousands of personnel hours and other resources to “aggressive enforcement” of
22   federal drug laws. Instead, BMP is asking this Board to require BLM to follow the law and
23   stop abusing the statutory cost recovery system by charging BMP for “general public interest”
24   costs that Congress deemed unreasonable under cost recovery.
25          1.      BLM law enforcement staffing continued to exceed the needs of the Event.
26          BLM cannot ignore the fact that its staffing demands have increased
27   disproportionately to the size of the Event and that an explosion in BLM law enforcement
28   costs coincided with the tenure of its disgraced former Special Agent in Charge. Before
                                                       22
                                            STATEMENT OF REASONS                         AR11712
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 29 of 354



 1   Special Agent Love’s arrival, BLM charged BMP about $500,000 in labor costs. (Benson
 2   Decl., Ex. C.) After Special Agent Love assumed full charge of BLM’s law enforcement
 3   operations in 2013, the agency’s costs for law enforcement labor soared to nearly $1 million
 4   and topped $1.1 million in 2014 and 2015. (Id.). In 2016, law enforcement staffing costs fell
 5   slightly after Special Agent Love stopped working on the Burning Man SRP. (Id.) But costs
 6   started to rise again in 2017 and continued to increase in 2018 and 2019. (Id.)
 7          In 2019, BLM charged BMP $1,237,911 including the indirect cost rate for law
 8   enforcement labor alone. (Id., Ex. H, Att. 1.) Overall, BLM’s total labor costs were 230%
 9   higher in 2019 than in 2011, and about 7% higher than in 2018.12 (Id., Ex. C.). Meanwhile,
10   Burning Man’s peak participant population increased by 30% from 2011 to 2013 and by
11   effectively zero percent from 2013 to 2019. (Id., Ex. C.) BLM has never produced data to
12   justify such a disproportionate increase in its law enforcement costs relative to the Event’s
13   population growth, nor has it documented any meaningful improvement to public safety as a
14   result. (Allen Decl. ¶ 7.)
15          Absent such evidence, BMP believes it is continuing to suffer the financial and
16   cultural consequences of Special Agent Love’s unjustified inflation of BLM’s law
17   enforcement operations, particularly his 37% increase in the number of officers staffing the
18   Event and assignment of an unprecedented number of highly paid senior staff to these
19   roles. (Id. ¶ 6.) These improper decisions have never been rectified, despite Special Agent
20   Love’s documented misconduct and termination from the agency. (See, e.g., Allen Decl., Exs.
21   B, D, I.) BMP has also borne the costs of providing housing, meals, vehicles, and equipment
22   for all these additional officers, as well as the cost of increasingly elaborate and expensive
23   technology. (See Section IV.C. infra.)
24          As noted above, Special Agent Love was the subject of several investigations and
25   findings of illegal and unethical conduct. (Allen Decl., Exs. B, D, I.) Although one
26
     12
27     This total includes $1,568,259 for the labor of BLM law enforcement and civilian personnel,
     and $23,0000 another $39,740.02 to hire additional personnel from the U.S. Forest Service.
28   Adding the indirect cost rate of 21.6%, BLM charged BMP $1,907,003 for labor in 2019.
                                                        23
                                              STATEMENT OF REASONS                        AR11713
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 30 of 354



 1   investigation did not relate specifically to Burning Man, it found that “BLM Law
 2   Enforcement Supervisors” accused Special Agent Love of misconduct connected to the Event,
 3   including “[d]irecting [s]ubordinates to [e]rase [o]fficial [g]overnment [f]iles in order to
 4   impede the efforts of rival civilian BLM employees in preparation for the ‘Burning Man’
 5   Special Event, unlawfully removing evidence, bragging about the number of OIG and internal
 6   investigations on him and indicating that he is untouchable, [and] encouraging subordinates
 7   not to cooperate with internal and OIG investigations[.]” (Id., Ex. I at 8.) Collectively, the
 8   investigations found that Special Agent Love committed misconduct and lacked sufficient
 9   oversight throughout the period during which he oversaw BLM’s law enforcement operations
10   at Burning Man and that he demanded unwarranted increases in their scale, intrusiveness, and
11   associated costs, as he had done with other operations. (See, e.g., id., Ex. I at 5.)
12          After Special Love was exposed as an unethical, rogue manager, BMP expected BLM
13   to reassess and reduce the number of law enforcement officers assigned to the Event. But
14   despite the Department of the Interior’s own findings of abuse by Special Agent Love, BLM
15   claims that a “2016 Operational Assessment recommended no change in law enforcement
16   staffing.” (2018 BLM Answer at 18:14-15.) This assessment, which has never been provided
17   to BMP, apparently affirmed Special Agent Love’s purported need for 70+ law enforcement
18   officers, and BLM has reflexively applied the same staffing levels for subsequent Events.
19   Thus, Special Agent Love’s excessive staffing and corrupt judgment remain the baseline for
20   BLM’s staffing decisions in 2019.13
21          BMP expects BLM to continue deflecting any challenge to law enforcement staffing
22   levels by declaring that its employees (including Special Agent Love) are “experts in their
23   areas of work” and by citing this Board’s holdings that an agency can rely on its staff of
24   “technical experts.” (See 2018 BLM Answer at 9:12-21.) According to BLM, it has the
25   discretion to decide reasonable staffing levels based on whatever its employees say because
26

27   13
       BLM never told BMP the actual number of law enforcement officers it assigned to the 2019
     Event. Based on BLM’s labor summary attached to its 2019 Cost Recovery Decision, BMP
28   believes that at least 70 uniformed law enforcement officers worked the 2019 Event.
                                                        24
                                             STATEMENT OF REASONS                            AR11714
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 31 of 354



 1   whatever its employees say is reasonable. Thus, BLM believes it can continue to implement
 2   Special Agent Love’s playbook and charge BMP for unjustified law enforcement costs in
 3   2019. (Abbey Decl. ¶ 4.)
 4           And if history is a guide, the only objective authority BLM will cite to justify its law
 5   enforcement staffing levels are the officer-to-population ratios purportedly “recommended” by
 6   the International Association of Chiefs of Police (“IACP”). (See, e.g., 2018 Andres Decl. ¶
 7   13.) As BMP has explained in previous appeals, the IACP expressly recommends against
 8   using “[r]atios, such as officers-per-thousand population as a basis for staffing decision,”
 9   noting that this would be “totally inappropriate” and that such ratios have “no place in the
10   IACP methodology.” (See IACP Patrol Staffing and Deployment Study (2004); Vind Decl.,
11   Ex. F.) Instead of generic ratios, the IACP advises agencies to consider “an extensive series of
12   factors and a sizeable body of reliable, current data” that reflect the unique needs of the
13   locality. (Id.)14
14           BLM’s own “expert” Declarant, Staff Ranger Rebecca Andres, concedes that IACP
15   comparisons are inapt, noting “that the IACP standards are imperfect when applied to the
16   event[,] as are traditional industry standards” and that “[t]here is no comparable environment
17   for municipalities and enforcement models. . . .” (2018 Andres Decl. ¶ 13.) Thus, BLM
18   admits that it relied on no relevant evidence to make its staffing decisions for Burning Man.
19   This admission, coupled with the fact that the law enforcement staffing levels for the 2016
20   though 2019 Events were established by a disgraced former Special Agent in Charge,
21   demonstrates that BLM’s 2019 law enforcement staffing decisions were arbitrary, capricious,
22   and unreasonable under any objective metric.
23           2.      BLM law enforcement officers spent the bulk of their time addressing
                     non-criminal activity and drug possession.
24

25           As explained in Section IV.C.2. infra., BLM demanded that BMP pay for a new
26

27
      The Event benefits from the thousands of BMP staff and contractors who serve as force
     14

28   multipliers for law enforcement. (Vind Decl. ¶ 14.)
                                                        25
                                             STATEMENT OF REASONS                         AR11715
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 32 of 354



 1   computer assisted dispatch (“CAD”) system in 2013 and claimed it would eventually save
 2   BMP money. (Allen Decl. ¶ 13.) BLM’s claim was false: the costs charged to BMP have
 3   continued to rise, especially in the realm of law enforcement-related technology as described
 4   below in Section IV.C. But BLM’s CAD data, along with its Incident Management, Analysis
 5   and Reporting System (“IMARS”), do confirm that BLM is overstaffing the Event and
 6   charging BMP for costs not allowed through cost recovery. According to BLM’s own CAD
 7   and IMARS data, the vast majority of BLM law enforcement consisted of the three categories
 8   of self-directed activities described below.
 9                   a.      “Public [relations] contacts.”
10            According to BLM’s 2019 Statistical Summary, BLM’s CAD system recorded 3,920
11   “Law Enforcement Events,” a 22 % increase from the 3,205 events recorded in 2018. (Vind
12   Decl. ¶ 6; Exs. D.) Of these “Events,” 1,525 (39%) were assigned the service call of “public
13   contact.” (Id. ¶ 11; Ex. D.) BMP understands that BLM law enforcement officers record a
14   “public contact” whenever they communicate with an Event participant, even if they are just
15   providing directions to the porta-potties or handing out BLM logo items as gifts. (Vind Decl.
16   ¶ 11.)
17            BMP appreciates that officers are interested in engaging with Event participants, but
18   the costs of these activities are not reasonable costs under cost recovery regulations.15 This
19   public outreach activity is both entirely discretionary and duplicative of the extensive
20   infrastructure and support services that BMP provides, including thousands of staff and
21   volunteers to assist with providing directions and information. (Benson Decl. ¶¶ 11-12.) And
22   the fact that BLM has the personnel to devote so much time to these activities every year is
23   evidence that BLM overstaffs the Event. (Vind Decl. ¶ 11.) BLM is, of course, welcome to
24   engage in public outreach to Event participants at its own expense.
25

26

27   15
       BLM has acknowledged that these public contacts serve the “general public interest” and are
     not related to permit administration. See, e.g., 2018 Hall Decl. ¶ 28 (“Per General Order 4,
28   public contact on public land is a job duty of [Law Enforcement] Rangers.”).
                                                        26
                                             STATEMENT OF REASONS                        AR11716
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 33 of 354



 1                  b.      Traffic enforcement upon entering and exiting the Event.
 2          Excluding “public contacts,” BLM’s Statistical Summary indicate that its officers
 3   recorded 2,395 law enforcement “Events” over 16 days in 2019. (Vind Decl. ¶ 11; Ex D.) Of
 4   these “Events,” 1,072 — almost 45% — were self-initiated traffic stops. (Id. ¶ 25.) BMP
 5   understands that many of these stops occurred near and on “Gate Road,” which is not a BLM,
 6   state, or county road, but a temporary path of ingress and egress on the playa surface that
 7   BMP creates for its private Event. (Id., Ex. D; Benson Decl. ¶ 31.)
 8          BMP sets the speed limit at 10 miles per hour and accidents of any kind are
 9   extraordinarily rare, with vehicle collisions and accidents causing injury even less
10   common. (Benson Decl. ¶ 31.) Despite spending thousands of hours on traffic stops, and
11   initiating 1,072 vehicle stops for purported safety issues, BLM issued just 134 citations for
12   motor vehicle-related offenses, primarily for minor violations of the Closure Order, like a
13   missing tail-light or registration or slightly exceeding the 10 mile per hour speed limit. (Vind
14   Decl., Ex. D.) Given Gate Road’s exceptional safety record, it is unreasonable for BLM to
15   devote such extensive resources to traffic stops in that location, all at BMP’s expense.
16                  c.      Drug enforcement through traffic stops.
17          The real reason BLM initiated these traffic stops, especially against vehicles entering
18   the Event, was that BLM was conducting a drug enforcement operation. BLM admitted in
19   past Answers that motor vehicle stops are its primary means to enforce drug possession laws,
20   which BLM purportedly considers a primary law enforcement priority. (2018 Andres Decl. ¶
21   23; 2017 Andres Decl. ¶ 24.) Once a vehicle is stopped for a minor or manufactured traffic
22   infraction, BLM deploys a K9 team to create probably cause to search the vehicle and its
23   passengers for illicit drugs. (Declaration of Marc Picker (“Picker Decl.”) ¶ 6.)
24          According to its 2019 After Action Review, BLM requested nine K9 teams at the
25   Event but made due with three K9 teams.16 BLM again required BMP to fund and construct
26

27
     16
       BLM’s purported need for nine K9 teams is one of numerous staffing decisions that lack any
     reasonable foundation. In 2018, BLM used six K9 teams (2018 Andres Decl. ¶ 25) and
28
                                                       27
                                            STATEMENT OF REASONS                            AR11717
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 34 of 354



 1   shade structures outside BLM’s compound so that K9 agents could park their idling, air-
 2   conditioned vehicles beneath it and ensure that K9 teams could be deployed to any traffic
 3   stop. (Vind Decl. ¶ 17.) In past Answers, BLM claimed to need K9 teams for public safety
 4   reasons, alleging that “[r]emoving [controlled] substances before they enter the [Event] helps
 5   reduce the potential for harm to members of the visiting public and employees.” (2018 Andres
 6   Decl. ¶ 23.) To this end, “BLM law enforcement conducted a traffic stop on [an] average of
 7   less than 5% of the vehicles entering the [Event].” (2018 Andres Decl. ¶ 23.)
 8          Of course, removing illicit drugs from a society reduces the “potential for harm.” But
 9   no municipality in America stops 5% of the vehicles entering its borders to detect evidence of
10   “ordinary criminal wrongdoing” like simple drug possession. See City of Indianapolis v.
11   Edmond, 531 U.S. 32, 41-42 (2000) (holding that warrantless searches for such purposes at
12   police checkpoints are unconstitutional). Not only would such blanket warrantless searches
13   be illegal, the cost would be staggering.
14          By contrast, extensive and indiscriminate vehicle searches by federal personnel do not
15   occur at the entrances to national parks or any other public lands managed by any agency of
16   the U.S. government. Among other BLM-permitted activities, no other permittee is forced to
17   pay the costs for extensive use of K9 units to fund a general drug prevention goal. (Abbey
18   Decl. ¶ 8.) This is understandable, given that the primary responsibility of BLM’s law
19   enforcement program is to provide visitor assistance and protect sensitive natural and cultural
20   resources. (Id. ¶ 9.) Moreover, the law enforcement strategy BLM deploys at the Event is in
21   conflict with directives from former U.S. Secretary of the Interior Ryan Zinke “to refocus on
22   Interior’s long-standing but recently forgotten recreation mission” (Allen Decl. ¶ 29, Ex. J),
23   and for BLM personnel in particular to emphasize their role as land managers more than law
24   enforcers. (Abbey Decl. ¶ 9; Exs. A, B.)
25          Despite the enormous amount of resources spent on K9-assisted traffic stops, BLM’s
26

27   generated 94 drug-related citations (2018 Vind Decl. Ex C). In 2019, BLM acknowledged that
     it only used three K9 teams, yet it issued 148 drug-related citations (Vind Decl. Exs C, D),
28   underscoring the arbitrary and capricious nature of BLM’s K9-related staffing decisions.
                                                       28
                                            STATEMENT OF REASONS                         AR11718
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 35 of 354



 1   drug enforcement activities yielded few drug citations in 2019. BLM issued a total of 148
 2   citations for drug-related offenses in 2019: 130 for possession of a controlled substance
 3   including marijuana, and 18 for “drug paraphernalia” (which BMP believes were for
 4   marijuana paraphernalia). (Vind. Decl., Ex D.) For comparison, BLM issued 94 drug-related
 5   citations in 2018, 196 drug-related citations in 2017, and 85 drug-related citations in 2016.
 6   (Id., Ex. E.)
 7           The number of BLM drug-related citations has gone up and down from year to year,
 8   seemingly at random, despite no material change in the number of Event participants from
 9   2016 to 2019 and a steady increase in BLM law enforcement costs during that time. (Benson
10   Decl., Ex. C.) The wild variance in the annual number of BLM-issued drug-related citations,
11   generated by inconsistent numbers of K9 units, is proof that BLM’s law drug enforcement
12   efforts are not grounded in any public safety needs for the Event.
13           Further evidence is found in the prosecution results from BLM drug enforcement
14   activity at the Event, which have remained remarkably consistent. Since the 2010 Event,
15   every participant challenging a drug-related BLM citation has had the drug offense dismissed.
16   (Picker Decl. ¶¶ 4, 5.) In every negotiated case, the citation was dismissed or the defendant
17   was allowed to plead guilty to a minor motor vehicle infraction or a general Closure Order
18   violation. (Id.) The outcome of BLM’s extensive drug enforcement efforts was essentially
19   the same in 2019 as in each of the last nine years: BMP understands that BLM agreed to
20   dismiss the drug-related charges for all Burning Man participants who negotiated their BLM
21   citations. (Id.) BMP believes that the only drug possession convictions BLM obtained were
22   from participants who elected to plead guilty to an infraction and pay a $500 base
23   fine. (Id.)17
24           Citation and prosecution data confirm that BLM’s drug enforcement efforts do not
25

26   17
       In its 2018 Answer, BLM reports that it received “either payment or guilty pleas” in 42 of
27   the 94 drug-related cases, meaning that 42 participants did not contest their citation. (2018
     Andres Decl. ¶ 29.) Of these uncontested “convictions,” over half were for marijuana
28   possession, which is legal for adults under Nevada law.
                                                       29
                                            STATEMENT OF REASONS                          AR11719
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 36 of 354



 1   justify its exorbitant expenditures on law enforcement at the Event. It is unreasonable for
 2   BLM to continue to charge BMP for the substantial costs of self-directed drug enforcement
 3   activities when these drug charges are universally dismissed when challenged in court.
 4          Outside of citations for minor motor vehicle violations (134) and drug possession
 5   infractions (148), BLM officers issued only 122 citations and made no arrests. (Vind Decl. ¶
 6   8; Ex D.) The bulk of these 122 citations were for infractions related to environmental
 7   compliance.18 Excluding the 106 citations for environmental issues and the variable number
 8   of motor vehicle/drug-related citations, BLM issued only 37 citations in 2019, 21 of which
 9   were for violating the Closure Order. (Id.) Overall, BLM’s extensive law enforcement
10   operations resulted in an extremely small number of low-level law enforcement actions for an
11   eight-day Event with a peak population of almost 80,000 people. (Id.) The number, nature,
12   and outcome of BLM’s 2019 citations confirm that the agency continued to unreasonably
13   over-police the Event. (Id. ¶ 13.)
14          Results from the state law enforcement agency with jurisdiction over the Event, the
15   Pershing County Sheriff’s Office (“PCSO”), confirm the extremely low-level public safety
16   needs of the Event. According to official 2019 reporting provided by Pershing County, PCSO
17   made 60 arrests and issued 95 citations at the 2019 Event. (Vind Decl. ¶ 9.) The vast
18   majority of PCSO citations and arrests were drug-related. In 2019, PCSO made just six
19   arrests for battery or assault, five arrests for domestic violence, and one arrest for sexual
20   assault. (Id.) Given that serious criminal activity of any kind is rare at Burning Man year
21   after year, and person-on-person crime extraordinarily so, the massive scale of BLM’s law
22   enforcement operations continues to be objectively unreasonable. (Vind Decl. ¶ 13.)
23          Overall, the above analysis of CAD, IMARS, citation and arrest data proves that the
24   level of serious crime at the 2019 Event was extremely low and that BLM law enforcement
25   busied itself mostly with public contacts, motor vehicle stops and drug possession citations,
26

27   18
       In 2019, BLM issued 106 citations for environmental compliance-related offenses, including
28   one for littering, five for improper fuel storage, 38 for “waste water,” and 62 for
     urinating. (Vind Decl. ¶ 8.)
                                                        30
                                             STATEMENT OF REASONS                          AR11720
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 37 of 354



 1   which the U.S. Attorney’s office routinely dismissed.
 2           3.      BLM law enforcement personnel sat idle two-thirds of the time.
 3           In previous appeals to this Board, BMP demonstrated how BLM overstaffed law
 4   enforcement at the Event by establishing that BLM officers sat idle almost two-thirds of the
 5   time while on duty. BMP enlisted the expert analysis of former Nevada Highway Patrol
 6   (“NHP”) Lieutenant Roger Vind, who managed traffic enforcement for NHP during the Event
 7   ingress and egress periods from 2003 to 2005 and from 2007 to 2010. (Vind Decl. ¶ 3.)
 8           Lieutenant Vind reviewed BLM’s 2017 CAD data and After Action Review and
 9   concluded that in 2017, BLM officers spent about two-thirds of their overall time in an
10   “available” status while on duty. (See 2018 Vind Decl. ¶ 23.) Apparently embarrassed by
11   data showing that BLM officers were idle most of the time, BLM deleted the “available”
12   status from its CAD system in 2018. (Id. ¶ 22). Instead of lowering to its staffing levels to
13   address the Event’s actual law enforcement needs, BLM simply changed the optics. In place
14   of “Available,” BLM created a new CAD status category for 2018: “Engaged.” (Id.)
15           But BLM’s change in nomenclature did not mask the fact that BLM law enforcement
16   officers were still only active and responding to service calls about one-third of the time in
17   2018. Within the “engaged” status category, Lieutenant Vind examined the number of hours
18   BLM law enforcement reported being “on scene” at a service call. Based on the number of
19   “on scene” hours, Lieutenant Vind confirmed that in 2018, BLM officers again spent roughly
20   one-third of their time on service calls and two-thirds of their time idle and waiting to respond
21   to a service call. (Id. ¶ 25.)
22           Following the 2019 Event, Lieutenant Vind analyzed BLM’s 2019 CAD data and
23   reached the same conclusions. Whether reported as “Available” in 2017 or “Engaged” in
24   2018 and 2019, BLM’s CAD data showed that BLM law enforcement officers spent
25   approximately two-thirds of their time waiting for service calls and only one-third of their
26   time on actual calls for service. (Vind Decl. ¶ 23.) In fact, the number of hours BLM law
27   enforcement officers spent “on scene” at service calls actually fell in 2019. In 2019, BLM
28   officers reported being “on scene” for a total of 2,821 hours. In 2018, BLM officers were “on
                                                       31
                                             STATEMENT OF REASONS                         AR11721
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 38 of 354



 1   scene” for 3,366 hours. (Vind Decl. ¶ 25). Thus, BLM law enforcement actually spent less
 2   time in 2019 on service calls and more time idle than in 2018.
 3           According to Lieutenant Vind, the nationally recognized, best-practice standard for
 4   law enforcement agency staffing is the opposite of BLM’s practices at the Event. Law
 5   enforcement agencies are efficiently staffed when 25% to 30% of their officers are waiting for
 6   service calls, and 70% to 75% of officers are responding to service calls. (Id. ¶ 27),
 7          BLM has never refuted Lieutenant’s Vind’s analysis and conclusions. BLM’s law
 8   enforcement witness has acknowledged that “BLM officers were not engaged in active calls
 9   70% of the time” but called this fact “misleading” because officers are allotted time for
10   “report writing, evidence processing, travel … and meal breaks within their tours of
11   duty.” (See 2018 Andres Decl. ¶ 30.) BLM’s criticism of Lieutenant Vind’s analysis is
12   misplaced. All law enforcement officers spend on-duty time performing administrative tasks
13   and taking meal breaks during shifts. Even with “report writing,” “evidence processing” and
14   “meal breaks,” industry standard still dictates that at least two-thirds of an officer’s shift
15   should be spent on service calls. (See 2018 Vind Decl. ¶ 26; Vind Decl. ¶27.) BLM’s CAD
16   data shows the opposite and provides objective evidence that BLM law enforcement staffing
17   is inefficient and excessive. (Vind Decl. ¶27.)
18          4.      Only 8% of BLM law enforcement service calls came from community
                    need, while 92% of service calls were self-initiated by the officer.
19

20          In addition to showing that BLM law enforcement officers sat mostly idle, BLM CAD
21   data proves that BLM officers spent little time responding to calls based a need for service. In
22   2019, 92% of BLM law enforcement service calls were officer-initiated actions like traffic
23   enforcement. Conversely, only 8% of BLM’s service calls came from a dispatched call for
24   service where someone requested help or something happened that required a law
25   enforcement response. (Vind Decl. ¶ 26.) Thus, BLM law enforcement spent the vast
26   majority of its time on self-directed, “general public interest” law enforcement. Service calls
27   based on the Event community’s need for law enforcement made up less than 10% of all
28   service calls. This fact affirms that BLM could easily satisfy the Event’s law enforcement
                                                         32
                                              STATEMENT OF REASONS                          AR11722
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 39 of 354



 1   need with far fewer patrol officers.
 2           According to CAD reports, BLM officers were dispatched to only 177 calls, mostly
 3   generated from or at the request of BMP’s Emergency Services Department. Over BLM’s
 4   nine-day “main event” staffing period, the 177 calls for service equated to 19 calls per 24-hour
 5   period, or less than one call per hour. (Vind Decl. ¶ 26) BLM’s 2019 CAD data comports
 6   with the data in BLM’s 2019 Statistical Summary. (See id., Ex. D.) BLM’s 1,072 self-
 7   initiated traffic stops constituted 27% of all “Law Enforcement Events.” (Vind Decl. Ex. D.)
 8   BLM’s 1,525 “public contacts” outreach constituted 39% of all “Law Enforcement Events.”
 9   (Id.) BLM CAD data confirms that 76% of all BLM law enforcement time is spent on traffic
10   stops and public outreach. (Vind Decl. ¶ 26) By all metrics, BLM law enforcement officers
11   create their own workload at the Event; the Event itself generates far fewer law enforcement
12   service calls than self-directed calls by officers.
13           Thus, BLM’s own data shows that BLM could assign substantially fewer law
14   enforcement officers with no compromise to public safety at the Event. (Vind Decl. ¶¶ 25-27;
15   Abbey Decl. ¶ 4.) It is unreasonable for BLM to charge BMP for law enforcement labor in
16   excess of what is needed to respond to service calls generated by the Event. BLM, not BMP,
17   should pay for BLM’s self-initiated law enforcement activities like “public contacts” and drug
18   enforcement, which serve the “general public interest.”
19           For several years now, BLM has been wedded to the profligate overstaffing of the
20   Event that Special Agent Love began mandating without justification in 2012. As a direct
21   result, BMP has been overpaying for potentially thousands of hours of unnecessary labor,
22   supplies, equipment, and support services every year. Based on the low numbers of calls for
23   service, the minimal incidence of person-on-person crime, and the substantial amount of time
24   BLM officers spend idle, this Board should conclude that BLM overstaffs its law enforcement
25   ranks and that BLM law enforcement staffing costs are not reasonable. As BLM’s own data
26   wholly fail to support the size of BLM’s law enforcement apparatus, BMP is entitled to a
27   refund of the labor and other costs paid for those officers deployed in excess of the Event’s
28   reasonable public safety needs.
                                                           33
                                              STATEMENT OF REASONS                      AR11723
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 40 of 354


            5.      BLM unreasonably charged BMP for six senior level “investigators”
 1                  assigned to work exclusively for Pershing County on state law matters.
 2

 3          Another glaring example of an unreasonable law enforcement cost that BLM foisted
 4   on BMP again in 2019 was the cost of six “investigators” who, according to BLM’s labor
 5   summary, “work[ed] for Pershing County Sheriffs [sic] to assist in investigations of state
 6   [law] violations.” (Benson Decl., Ex. H, Att. 1.) (emphasis added). These six “investigators”
 7   (Gentzel, Hauck, Hawkins, Hill, Swanson and Torres) spent 767.25 hours exclusively
 8   supporting the local Sheriff's Office, and all held the rank of “Special Agent” or “Special
 9   Agent in Charge,” making their pay rates among the highest of all BLM law enforcement in
10   the country. (Id.) For their labor, which had nothing to do with protecting public lands or
11   enforcing federal law, BLM charged BMP $82,366 plus $4,279 for their travel, including the
12   indirect administrative cost rate. BMP also paid the lodging, meal, and equipment costs for
13   these six agents.
14          New in 2019, BLM charged BMP for a medical unit organized by the Pershing County
15   Sheriff Office’s to assist Event participants who victims of sexual assault. Although the
16   medical unit personnel were hired and managed by the Pershing County Sheriff and assisted
17   exclusively with investigating alleged violations of state law, BLM charged BMP $40,737
18   including indirect cost rate though cost recovery.
19            Robert Abbey, a former BLM National Director and former Nevada State Director
20   who oversaw the Burning Man SRP for seven years, states in his Declaration, “it is not typical
21   for the BLM to use cost the cost recovery process to provide law enforcement investigators to
22   another agency or to force an SRP applicant to pay for the cost of a state agency’s medical
23   personnel.” (Abbey Decl. ¶ 6.) Over his long career in BLM leadership, Abbey is aware of no
24   other instance where BLM charged an SRP applicant for the cost of augmenting staffing by a
25   state agency handling state law matters. (Id.)
26          Moreover, BMP has a separate, 10-year funding agreement with Pershing County,
27   Nevada, which contains a formula for all of Pershing County County’s services related to the
28   Event. (Allen Decl. ¶ 30.) The funding Agreement negotiated between BMP and Pershing
                                                          34
                                            STATEMENT OF REASONS                        AR11724
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 41 of 354



 1   County established a “maximum payment” to the County “for all services of any kind
 2   supplied by the County or an of its officers, employees or contractors in connection with the
 3   Event, whether directly or indirectly.” (Id.)
 4          BLM has ignored BMP’s repeated objection that BLM is interfered with BMP’s
 5   private funding agreement with Pershing County by padding the County’s staffing at BMP’s
 6   expense.19 BLM’s own documents acknowledge that the work of its six investigators have
 7   nothing to do with permit administration, public land administration, or enforcement of
 8   federal law. (See Benson Decl., Ex. H, Att. 1.) Likewise, the 2019 additional costs related to
 9   Pershing County’s medical unit had nothing to do with federal law and circumvented of
10   BMP’s negotiated agreement with Pershing County. (Allen Decl. ¶ 30.) Since BLM cannot
11   demonstrate that any of these costs were reasonably necessary for its administration of the
12   Burning Man SRP, BMP requests a refund of all costs related to BLM’s improper attempt to
13   backfill staffing by the Pershing County Sheriff’s Office in contravention of BMP’s funding
14   agreement with the County
15          6.      BLM again unreasonably charged BMP for internal management and
                    oversight of its law enforcement officers.
16

17          BMP challenges BLM’s decision to charge BMP again in 2019 for costs related to
18   management and oversight of BLM law enforcement personnel. BLM’s labor summary
19   reflects 148 hours and $14,693 including the indirect cost rate for OPR Special Agents Hone
20   and Stevens. Special Agents Hone and Steven’s duties are listed as “OPR function officer,
21   event on-site Internal Affairs component and Use of Force reports reviewer.” (Benson Decl.,
22   Ex. H, Att. 1.) BMP is informed and believes that “OPR” is a reference to the Office of
23   Professional Responsibility within BLM's Office of Law Enforcement and Security (“OLES”)
24
     19
        BLM’s May 25, 2018 internal memorandum acknowledges that its investigators scheme is a
25   deliberate attempt to circumvent BMP’s agreement with Pershing County. According to Field
26   Manager Hall, “the new sheriff was hamstrung by an inability to contract enough officers for
     the event due to . . . a settlement agreement with [BMP] in 2013 setting the reimbursable
27   limit for the county in costs associated with the event.” A.R. Document #324 p. 2. Field
     Manager Hall’s speculation that Pershing County lacks “enough” officers reveals a bias
28   against BMP and an intent to meddle in Pershing County’s relationship with BMP.
                                                      35
                                            STATEMENT OF REASONS                       AR11725
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 42 of 354



 1   and that Agents Hone and Stevens conducted onsite internal affairs investigations and liability
 2   assessments related to alleged misconduct by BLM law enforcement personnel, including
 3   proper or improper use of force. (Vind Decl. ¶ 15.)
 4            It is entirely unreasonable for BLM to charge BMP for costs related to the internal
 5   management and investigation of BLM law enforcement personnel who have been accused of
 6   wrongdoing, including excessive use of force, or for the agency’s work in anticipation of
 7   potential third-party misconduct claims. Overseeing potential misconduct claims against
 8   BLM law enforcement officers is not related to permit enforcement under 43 CFR §
 9   2932.31(e).
10          Furthermore, such costs constitute “management overhead,” which is expressly
11   excluded from cost recovery. See 43 U.S.C § 1734(b) (“In determining whether costs are
12   reasonable under this section, the Secretary may take into consideration actual costs
13   (exclusive of management overhead) . . . .”) (emphasis added). Therefore, BLM abused its
14   discretion by charging BMP through cost recovery for the expenses incurred by BLM’s
15   national Office of Professional Responsibility to oversee and investigate the conduct and
16   possible misconduct of its law enforcement officers
17          7.      BMP should not be required to pay any costs associated with BLM’s law
                    enforcement “substation.”
18

19          Yet another unreasonable demand made by Special Agent Love in 2013 was that BMP
20   pay the costs associated with a new law enforcement “substation” manned by BLM officers in
21   the center of Black Rock City. (Allen Decl. ¶ 32.) BMP has been forced to bear these costs,
22   without adequate justification, ever since. (Id.) Again in 2019, BMP understands that BLM
23   staffed this substation with at least one officer at all times during the Event, and that BLM
24   officers spent time at the substation engaging with the public in an outreach capacity, much
25   like BLM staff do at their nearby interpretive camp. (Vind Decl. ¶ 12.)
26          BLM claims that the substation provided “participant access to law enforcement and
27   allow[ed] for more efficient reporting with a secondary function of community interaction”
28   like “looking for directions” and “engaging with the visiting public as part integration with the
                                                       36
                                            STATEMENT OF REASONS                         AR11726
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 43 of 354



 1   community.” (2018 Andres Decl. ¶ 38.) But the agency has never shown that these activities
 2   lead to any improvement in public safety at Burning Man, or that the associated costs are
 3   reasonable to the administration of BMP’s permit. (Vind Decl. ¶ 12.)
 4          Instead BLM has attempted to justify the expense of a substation by vaguely
 5   referencing participants who visited the substation and BLM’s “informal interaction with
 6   member[s] of the public.” (2018 Andres Decl. ¶ 38.) Anecdotal evidence that a resource was
 7   utilized a handful of times does not, however, confirm the necessity of that resource. If Event
 8   participants need law enforcement services, there are dozens of BLM law enforcement
 9   officers and PCSO deputies, as well as hundreds of BMP’s Black Rock Rangers and other
10   community service volunteers, patrolling the Event with radios. (See, e.g., Benson Decl. ¶¶
11   12-13.) The substation serves BLM’s general public interest outreach objectives and is not a
12   reasonable cost to administer BMP’s permit. (See Hall Decl. ¶ 28 (“Per General Order 4,
13   public contact on public land is a job duty of [Law Enforcement] Rangers”).
14          8.        BMP should not be charged premium pay rates for BLM’s unjustified
                      designation of Burning Man work as “mission critical.”
15

16          Under the direction of Special Agent Love, BLM designated the Event as an
17   “emergency event” under federal labor regulations every year from 2012 to 2016 so that BLM
18   personnel could receive additional pay. (Benson Decl. ¶ 14, 16.) In 2012, BLM requested the
19   “emergency” designation in a one-page memorandum that alleged its purpose was to ensure
20   BLM staff received “premium pay” and extra overtime for their work at the Event. (Benson
21   Decl., Ex. B.)
22          In 2017, BLM apparently realized the “emergency” designation was an error and
23   found a new way to overcompensate its personnel at BMP’s expense. Starting in 2017 and
24   continuing through 2019, BLM designated work at the Event as “mission critical.” (Benson
25   Decl., Ex. G.) In 2018, BLM made the “mission critical” designation perpetual with
26   Permanent Instruction Memorandum 2018-010. (See A. R. Document # 251.) Nowhere in
27   the 2012 “emergency” memorandum, the 2017 “mission-critical work” memorandum, or the
28   2018 Permanent Memorandum does BLM provide any justification for either
                                                      37
                                            STATEMENT OF REASONS                        AR11727
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 44 of 354



 1   designation. (See Benson Decl. Exs. B, G; A.R. Document #251). None of the documents
 2   explain why work by BLM employees on the Burning Man SRP must be deemed “mission-
 3   critical.”20
 4           Likewise, BLM’s past answers and administrative records wholly fail to explain why
 5   BLM could not staff the 2019 Event with employees who were compensated at their regular
 6   rates of pay. In its 2017 Answer, BLM speculates that paying staff at their regular rates
 7   “would make it difficult for the BLM to fully staff the [E]vent.” (2017 BLM Answer at 14:23-
 8   24.) In its 2018 Answer, BLM makes the entirely unsubstantiated claim that “[the] record
 9   shows clearly that current BLM managers made the decision and that the BLM was required to
10   assign officers to work at the 2018 event because there were insufficient volunteers.” (2018
11   Answer at 14:17-18.) BLM not only failed to cite any evidence for this assertion, but
12   neglected even to explain how having “insufficient volunteers” can serve as a basis for a
13   mission-critical work designation. BLM law enforcement is not a “volunteer” force.21
14           BLM has also made the straw-man argument that “without the designation lifting the
15   pay cap, some BLM employees working at the event would be compensated at less than their
16   normal pay rate, which would not be fair or reasonable.” (2018 Answer at 15:9-11.) BLM
17   does explain how this could occur, and BMP has never argued nor does it believe that any
18   BLM employee deserves less than “normal pay.” BMP has, however, established that BLM
19

20
     20
       In its 2018 Answer, BLM claimed, “By regulation, the BLM may determine that an
21   employee is needed to perform work that is critical to the mission of the agency and once that
     designation is made, the agency must pay premium pay. . . .” (2018 Answer at 14:21-23.)
22   BLM’s justification is deceptive. Yes, BLM “may” (and in this instance did) designate the
     work “mission critical.” And once it makes the “mission critical” designation, BLM “must
23
     pay premium pay.” But BMP disputes whether BLM’s “mission critical” designation was
24   justified and reasonable in the first place.

25   21
        BLM notes that it chooses to accommodate “religious or moral” objections from local
26   Winnemucca District Office employees who are “reluctant to work the event,” and a “mission
     critical” designation helps facilitate the District’s access to employees from other districts.
27   (See 2018 Hall Decl. ¶ 9.) Thus, the “mission” critical designation has nothing to do with
     “volunteers” and everything to do with BLM’s own decision process about who and how
28   many personnel it assigns to work at the Event.
                                                      38
                                            STATEMENT OF REASONS                        AR11728
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 45 of 354



 1   overstaffs the Event year after year, a fact that contradicts BLM’s unsupported allegations of
 2   staffing shortages.
 3          As explained above, BLM law enforcement staffing is bloated with too many patrol
 4   officers who sit idle two-thirds of the time. And when they are engaged in calls for service,
 5   the service calls consist mostly of public relation outreach contacts and self-directed
 6   “aggressive” drug law enforcement through traffic enforcement. BLM officers are also
 7   improperly loaned out to the local Sheriff to assist with his investigations of state law matters.
 8   Forcing BMP cover the costs of premium pay for unnecessary officers is objectively
 9   unreasonable. If BLM were to shed its self-imposed excesses, it would need fewer employees
10   and could staff the Event without resorting to an improper “mission-critical” designation, even
11   assuming that it does have difficulty staffing the event at current levels — a claim that BLM
12   has never backed up.
13                  Regardless of the propriety of BLM’s mission-critical designation, BLM has
14   never described the amount of additional labor costs associated with the “mission critical”
15   designation. In its 2018 Answer, BLM asserts, “It is important to note that this designation
16   only applied to 25 of the 75 assigned law enforcement positions at the 2018 event.” (2018
17   Answer at 14:12-14.) But this statement is unverifiable because BLM fails to explain which
18   law enforcement officers received extra pay, how many of these were highly compensated
19   special agents, and how much overtime or premium pay was actually distributed. BLM’s lack
20   of transparency and failure to produce a breakdown of its labor costs (which it has previously
21   provided to both BMP and this Board) is itself sufficient grounds for a remand and
22   instructions for BLM to explain these costs in much greater detail.
23
     C.     BLM’s Soaring Communications and Information Technology Costs Far Exceed
24          What Is “Reasonable” For the Event.
25          Another legacy cost from the failed leadership of former Special Agent Love is a
26   bloated communications and technology program that primarily supports BLM law
27   enforcement and grows more expensive every year. BLM continues to demand equipment,
28   services, and staffing that greatly exceed the reasonable needs for its 16-day on-site
                                                        39
                                             STATEMENT OF REASONS                         AR11729
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 46 of 354



 1   operation.
 2          1.      BLM personnel spent excessive hours on BLM communications,
                    technology, and logistical services for the 2019 Event.
 3

 4          BLM’s abbreviated 2019 After Action Review devotes a little over half a page to
 5   describing the support contracts for its communications and information technology program,
 6   which totaled over half a million dollars in 2019. (Vind Decl. Ex. C.) From BLM’s labor
 7   summary, it appears that BLM employed a technology team that consisted of 12 individuals.22
 8   In total, these 12 individuals logged 3,010 hours, and BLM charged BMP $224,680 including
 9   the indirect cost rate for the cost of their labor alone. (Benson Decl. Ex. H, Att. 1.)
10          BLM’s labor summary provided scant detail regarding what any of these employees
11   did for several thousand hours, with descriptions of work consisting of no more than a few
12   words. (Id.) For example, three “Comm Techs” billed a combined 945 hours, costing BMP
13   over $75,000, yet BLM provided just a three-word description of their work:
14   “Communications network support.” (Id., Ex. H, Att. 1.) Absent any information about what
15   these individuals did, BMP cannot possibly assess whether all 945 of these hours were spent
16   on tasks that were reasonable to BLM’s administration of the 2019 SRP. The same
17   deficiencies exist for the other team members. It is difficult to understand the need for so
18   many BLM IT personnel roles, given the extensive technical support personnel that BLM
19   required in its technology contracts, including two contracts with Lyman Communications
20   LLC for internet and network services for which BMP paid $214,444 including the indirect
21   administrative cost rate. (Id., Ex. H, Att. 2.) There is simply no evidence that BLM’s 16-day
22   on-site operation required such a massive communications/technology operation and over
23

24   22
        The names, hours billed, and titles of these individuals were as follows: (1) Wisemore,
25   455.25 hours as “Comm Lead”; (2) D. Carter, 391 hours as “Comm Tech”; (3) Iagulli, 310
     hours as “Comm Tech”; (4) Northrup, 244 hours as “Comm Tech”; (5) Schwirian, 310 hours
26   as “Comm Tech, Day Shift”; (6) Lannen-Littlefield, 269.5 hours as “Dispatch Center
     Manager”; (7) Grimes, 318 hours as “Event IT Equipment Specialist, Day Shift”; (8) Pincus,
27   23 hours as “Event IT Equipment Specialist, Day Shift”; (9) King, 445.5 hours as “Event IT
28   Security”; (10) Weaver, 164.5 hours as “IMARS”; (11) Nichols, 40 hours as “IT Specialist,
     Day Shift”; (12) Allen, 39.25 hours as “Technical Support” (Benson Decl. ¶ 29.)
                                                        40
                                             STATEMENT OF REASONS                          AR11730
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 47 of 354



 1   3,000 personnel hours devoted to supporting and growing this function.
 2          BLM’s communications and technology program continues to be an expensive
 3   boondoggle. BMP understands that BLM requires the services of some personnel to provide
 4   radios, dispatch services, internet service, and IT equipment and security in connection with
 5   its operations at the Event. But the fact that these services may be generally needed does not
 6   mean BLM can assign an unchecked number of personnel to log an unlimited number of
 7   hours in providing them, including senior BLM staff at the highest pay rates in the
 8   agency. See Bookcliff Rattlers, 171 IBLA 21. BLM cannot discharge its cost recovery
 9   obligation with the same tired mantra that it has the sole and absolute discretion to determine
10   what technology costs are “reasonable.”
11          2.      BLM continued to charge BMP for unneeded equipment and dispatchers.
12          BLM does not have discretion to require that a permittee purchase new equipment or
13   technology simply because agency employees would like to have access to the latest gadgets
14   or because the agency prefers not to spend its own money on the equipment it uses for
15   everyday operations. (Abbey Decl. ¶ 10.) Requests to purchase new equipment or implement
16   new technology in connection with an SRP should be negotiated with the permittee, who
17   should have a substantial role in assessing whether these added costs are likely to measurably
18   improve public safety or enjoyment, or the protection of the public lands. (Id.) This is
19   especially true for the recent Burning Man SRPs, as the Event has experienced little
20   population growth over the past five years and should not require extensive technology
21   upgrades. (Id.; See also Benson Decl., Ex. C.) As explained below, several 2019 technology
22   contracts contained unreasonable provisions.
23
                    a.     BLM expenditures on satellite tracking were unreasonable.
24

25          During the contentious negotiations over the 2013 Burning Man SRP, which resulted
26   in a doubling of BLM’s costs in a single year, Special Agent Love demanded that BMP
27   purchase satellite tracking devices so that BLM could identify the precise location of law
28   enforcement within the Event site at any given time. (Allen Decl. ¶ 31.) The claimed “one-
                                                       41
                                            STATEMENT OF REASONS                        AR11731
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 48 of 354



 1   time” purchase in 2013 cost BMP over $72,000, and every year since, these handheld devices
 2   — which can readily be purchased at athletic recreation stores and updated online — have
 3   allegedly “required” more than $50,000 in maintenance and programming. (Id. ¶ 31.) In
 4   2019, BLM again awarded this contract to Strohman Enterprises, at a cost to BMP of
 5   $50,640. (Benson Decl., Ex. H, Att. 2.) BMP’s six-year bill for this equipment is well over
 6   $350,000 (excluding the administrative cost rate) plus the unspecified costs of the BLM staff
 7   who negotiate this contract and deploy the trackers every year. (Vind Decl. ¶ 18.)
 8          BLM’s current leadership team has essentially argued that these devices must be
 9   necessary, regardless of cost, since they have been used “since 2013.” (See, e.g., 2017
10   Answer at 23-24.) According to BLM’s logic, because Special Agent Love and Mr. Seidlitz
11   coerced BMP into paying for unjustified technology several years ago, BMP must continue to
12   swallow these unnecessary expenses forever. The mere fact that BLM has employed satellite
13   tracking at the last few Events does not confirm the reasonableness of this expense. BMP
14   contends that Special Agent Love only deemed these devices “necessary” in the first place
15   because he could order BMP to pay for them.
16          As BMP has noted in its prior Appeals, BLM has never demonstrated a legitimate
17   need for this equipment in its operations at the Event. (Vind Decl. ¶ 19.) All law enforcement
18   officers at the Event have radios for communication and dispatch purposes, and they often
19   work in pairs that enable one officer to radio a location if his or her partner is otherwise
20   engaged. (Id.) Thus, BLM has made no showing that this $50,000+ annual contract is a
21   reasonable cost.
22                  b.      BLM’s “Network Services” contract with Lyman Communications
                            included numerous unnecessary and unreasonable items.
23

24          Every year since at least 2015, BLM has entered into contracts for network services
25   which exceeded $100,000. In 2019, BLM awarded a contract to Lyman Communications that
26   cost BMP $125,824 including the indirect administrative cost rate (Benson Decl., Ex. H, Att.
27   2.) As in past years, BLM failed to provide any explanation for requiring such extensive
28
                                                        42
                                             STATEMENT OF REASONS                          AR11732
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 49 of 354



 1   services for its 16-day operation at the eight-day Event.23 Many of these items were
 2   unnecessary and were not even used by BLM.
 3          For example, BLM has wholly failed to justify the expense of an HD camera (mounted
 4   on its own tower), dedicated computer workstation, large LCD display monitor, and extensive
 5   networking equipment for its public outreach substation. (Benson Decl. ¶ 32; Ex. J.) Given
 6   that the substation is staffed 24 hours per day with at least one BLM officer (2018 Andres
 7   Decl. ¶ 38), and the Event is patrolled by dozens of officers around the clock — all with
 8   radios if they need to report information to the JOC or request personnel — BLM’s insistence
 9   on this lavish monitoring technology is unreasonable. BLM has admitted the substation
10   camera often obscured by dust. (Vind Decl. ¶ 20.) BMP understand that the camera at the
11   substation is not regularly monitored and has never proven useful for any purpose. (Id.) The
12   agency would not be requiring such redundant and costly technology if it were spending its
13   own money instead of BMP’s. (See Abbey Decl. ¶ 11.)
14          BLM also has demonstrated no need for the slew of fancy IP cameras and huge
15   monitors that it obtained for viewing the temporary holding facility at the JOC, which is used
16   exclusively by the Pershing County Sheriff’s Office, as BLM has not arrested anyone at the
17   Event for many years. (Vind Decl. ¶ 27.) BLM’s SOW for the Lyman Communications
18   contract required no fewer than six cameras at the holding facility and three 55-inch monitors.
19   (Benson Decl., ¶ 32, Ex. J). BMP understands that this holding facility is not even used by
20   BLM as BLM has not reported a single arrest in the last six years. (Vind Decl. ¶ 27.)
21          Finally, BMP objects to paying for excessive internet phone service via the Lyman
22   SOW to support 200 devices and 20 separate voice-over IP lines. (Benson Decl., Ex. J).
23

24   23
       According to BLM’s Statement of Work (“SOW”), the vendor was required to provide,
     among other items, (i) a Wi-Fi network “capable of simultaneously supporting a minimum of
25   200 devices; (ii) “augmented Verizon LTE cell service at BLM JOC . . . capable of 40
26   simultaneous cellular telephone calls”; (iii) “Verizon LTE augmentation at the law
     enforcement substation . . . capable of at least 5 simultaneous calls”; (iv) “Pan Tilt Zoom IP
27   camera at the Law Enforcement substation near center camp”; (v) “a minimum of six (6) IP
     Cameras in the jail and two (2) cameras outside the jail at the BLM JOC; and (vi) “a minimum
28   of 20 VOIP telephone circuits or independent phone lines.” (Benson Decl. ¶ 33; Ex. J.)
                                                      43
                                           STATEMENT OF REASONS                        AR11733
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 50 of 354



 1   BLM has never demonstrated a need for anywhere near this many devices or phone lines. The
 2   SOW states that these phone lines will facilitate calls within the JOC and substation, despite
 3   all personnel in these buildings already having radios and cell phones. (Vind Decl. ¶ 19.)
 4                  c.     BLM again contracted for needlessly expensive and unnecessary dispatch
                           personnel and supplies.
 5

 6          In 2019, BLM continued its practice of charging BMP for dispatch equipment and
 7   personnel that were unnecessary and unreasonable. In 2019, BLM entered into a dispatcher
 8   contract with Law Enforcement Temporary Placement Service (“LETPS”) that cost BMP
 9   $243,041 including the indirect administrative cost rate. (Benson Decl., Ex. H, Att. 3.) Of
10   course, BMP understands that BLM requires dispatcher services. BLM has not, however,
11   shown that it needs such extensive services in this regard. According to the 2019 After Action
12   Review, LETPS employed a total of 15 dispatchers, plus two managers, and five dispatchers
13   were on duty at all times. (Vind Decl., Ex. C at 3.; Benson Decl. Ex. K.) Like in past years,
14   BLM has again made no showing that so many dispatchers were needed. The number of
15   dispatch personnel is objectively unreasonable given the fact that BLM’s CAD data reflects
16   that there were only 177 dispatched calls for service during the 16-day period of BLM law
17   enforcement operations. (Vind Decl., ¶ 26.)
18          In addition, BLM spent a total of $11,585 inclusive of the indirect administrative cost
19   rate) on miscellaneous “Communication Supplies.” (Benson Decl., Ex. H, Att. 5.) BLM
20   does not even explain what these “Supplies” were, let alone why they were necessary for
21   BLM’s administration of the 2019 SRP. All BLM provided were the receipts showing that
22   the money was spent. Most of these receipts do not even clearly specify what was purchased.
23   The receipts also do not explain why these “Supplies” were needed or provide any
24   information enabling BMP to assess the reasonableness of the charges. BLM should not be
25   allowed to purchase unlimited “Communication Supplies” for every iteration of the Event,
26   with no showing of need or budgetary oversight, simply because BMP is footing the bill
27   through cost recovery. (Abbey Decl. ¶ 11.)
28
                                                       44
                                            STATEMENT OF REASONS                        AR11734
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 51 of 354


     D.     Costs Associated With BLM’s Superfluous and Unnecessary Medical Unit For Its
 1          Personnel Were Not “Reasonable.”
 2          As it has since 2012, BLM again elected to make redundant and unnecessary medical
 3   services available to its staff at the 2019 Event and charge BMP for all associated costs. BMP
 4   again objects to paying these costs, as superfluous costs are not “reasonable” costs.
 5          BMP has long provided comprehensive patient care onsite at the Event, including a
 6   state of the art, licensed emergency care facility, emergency transportation, several first-aid
 7   stations, and a communications system — all fully equipped to handle the historic and
 8   reasonably anticipated medical needs of tens of thousands of Event participants and staff, plus
 9   the government personnel on site. (Benson Decl. ¶ 34.) As in prior years, for the 2019 Event,
10   BMP contracted with a specialized provider to provide advanced life support (“ALS”)
11   services, including board-certified emergency physician care and an extensive array of
12   medical services, including X-ray, radiology, sonography, electrocardiogram services,
13   orthopedic treatment, a comprehensive pharmacy formulary, and an onsite fixed wing air
14   ambulance. (Id.) BMP also deployed a large number of response and transport vehicles,
15   including ALS-capable ambulances and quick response vehicles, and provided basic medical
16   services at six first-aid stations located throughout the Event site and staffed by licensed
17   medical professionals. (Id.)
18          Although BLM is well aware that BMP provides these comprehensive, state-of-the-art
19   medical services, it has continued to insist on a separate medical facility for its personnel at
20   BMP’s expense. BLM’s medical program has been staffed as part of the agency’s law
21   enforcement operation since 2012 and is another legacy cost of Special Agent Love’s abuse of
22   the cost recovery process for BMP’s SRP and the continued escalation of BLM’s staffing at
23   the Event. (Allen Decl. ¶ 6; Benson Decl. Ex. C.) Special Agent Love insisted these medical
24   services had become necessary, but he never documented any such need. (Benson Decl., ¶ 12,
25   34.) Instead of reassessing the need for a separate medical program and eliminating these
26   superfluous expenditures after it terminated Special Agent Love, BLM has maintained and
27   even increased these costs without an adequate explanation.
28          According to its 2019 labor and travel summaries, BLM staffed two “Medical Unit
                                                        45
                                             STATEMENT OF REASONS                          AR11735
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 52 of 354



 1   Leader” positions (Curry and Templeton), who hold the titles Senior Special Agent and
 2   Assistant Special Agent in Charge, respectively. Collectively, these most senior-level
 3   personnel spent 351 hours and BLM charged BMP $41,452 for their labor and $822 for travel
 4   including the administrative cost rate. (Benson Decl., Ex. H, Att. 1.) BLM has provided no
 5   details about what these two personnel did for the hundreds of hours they logged. The labor
 6   summary states only that both acted as “[m]edical function officer [and] served as lead of
 7   BLM’s medical unit.” (Id.)
 8          BLM’s 2019 After Action Review simply states that they “provided medical care for
 9   federal employees working the event.” (Vind Decl. Ex. C at 7.) BLM fails to detail the
10   nature of the medical care provided or why BMP’s extensive medical operation and
11   professional services vendor (CrowdRx) could not have serviced BLM’s needs. Prior BLM
12   After Action Reviews noted that BLM’s medical unit primarily provided routine care to
13   officers and K9 units. (Vind Decl., Ex. A at 12 (2017 After Action Review, noting that
14   services included “heat mitigation for humans and K9s”); Ex. B at 31 (2015 After Action
15   Review, stating that “[a]n overwhelming majority” of medical unit visits were “for routine
16   medical care such as eye wash, minor wound care, over the counter pain relief, and other over
17   the counter medicine.”).)
18          If BLM desired a duplicative medical facility for its personnel and dogs, it could have
19   provided such services at its own expense. BLM has never shown that this facility is
20   necessary or reasonable, however, and thus continues to abuse its discretion by charging the
21   associated costs to BMP. BLM’s annual inclusion of these medical costs in the cost recovery
22   closeout is yet another decision made by Special Agent Love that does not withstand scrutiny
23   in light of BLM’s obligation to charge BMP only for its reasonable costs.
24   E.     BLM Unreasonably Charged BMP For Costs Associated With SRPs That BLM
            Issued to Third Parties.
25

26          In 2019, BLM continued its practice of improperly charging BMP for the costs of
27   monitoring the compliance of independent third-parties who sold goods and services to Event
28   participants, but not to BMP. Since these third-parties engaged in separate commercial
                                                      46
                                           STATEMENT OF REASONS                        AR11736
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 53 of 354



 1   activities on the public lands, BLM required each third-party vendor to obtain its own
 2   individual SRP under 43 C.F.R. § 2932.11. Each of these third-party vendors paid BLM a
 3   separate 3% commercial use fee. (Allen Decl. ¶ 33.)
 4          According to its labor summary, three BLM staff (Amar, Cadigan and Gates) worked
 5   exclusively on “vending compliance,” and the only description BLM provided for their labor
 6   was “worked with [BMP] vending teams on SRP compliance. (Benson Decl., Ex. H, Att.
 7   1.) These three personnel billed a total of 651.75 hours, and BLM charged BMP $43,845 for
 8   their labor and $1,409 for travel including the administrative cost rate. (Id.) Two additional
 9   BLM personnel (Rorex and Welty) served as “compliance function specialists” and assisted
10   “vendor monitoring teams with GIS needs.” These two additional personnel billed a total of
11   613 hours. BLM charged BMP $39,780 for their labor and $584 for travel including the
12   indirect administrative cost rate. (Id.)
13          BLM again abused its discretion by charging BMP for the costs BLM incurred to
14   monitor the compliance of third parties with their separate SRPs. While BLM may charge a
15   permittee for the reasonable costs associated with its own permit, nothing in the law allows
16   BLM to charge one permittee for the costs of administering permits to another party. 43
17   C.F.R. § 2932.31(e)(2)-(3); See also National Special Recreation Permit Fee Schedule,
18   available at https://www.blm.gov/policy/im-2014-055.
19          BLM continues to disregard its own regulations by charging its costs related to third-
20   party permits to the cost recovery account for BMP’s SRP. In its Answers to BMP’s prior
21   Appeals, BLM has argued that these costs are appropriately charged to BMP because these
22   vendors are providing services to attendees of BMP’s Event. (See, e.g., 2018 Hall Decl. ¶¶
23   33-37.) That argument lacks any support in the cost recovery regulations, however, and BLM
24   cites no authority for this attenuated “but for” causation theory. The agency may find it
25   convenient to hold BMP responsible for the costs of all the other SRPs that BLM issues for
26   activities within the Closure Order area for the Burning Man Event, but that does not mean
27   BLM has the authority to do so. The statute and regulation make clear it does not.
28
                                                         47
                                                STATEMENT OF REASONS                      AR11737
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 54 of 354



 1          BMP notes that BLM collects hundreds of thousands of dollars in commercial use fees
 2   from these permittees each year. (Allen Decl. ¶ 34.) BLM is clearly generating revenue from
 3   third-party vendor SRPs and should budget and pay the costs of monitoring their compliance
 4   with their permits. Instead, BLM again abused its discretion and the cost recovery system in
 5   2019 by unreasonably charging BMP for the monitoring of these third-party SRPs
 6   F.     BLM Charged BMP for Unreasonable “Misc. Supplies and Equipment” Costs.
 7          In 2019, BLM charged BMP $44,281inclusive of the indirect administrative cost rate
 8   for equipment and supplies that were purportedly purchased in connection with the Burning
 9   Man SRP. (Benson Decl., Ex. H, Att. 5.) As usual, BLM declined to explain the reason that
10   it incurred any of the 70 separate charges listed on the “Misc. Supplies and Equipment”
11   attachment that accompanied its 2019 Cost Recovery Decision, depriving BMP of the
12   opportunity to meaningfully assess the reasonableness of any of these charges. (Id.)
13          BMP objects to all BLM supplies and equipment charges that have not been
14   sufficiently explained and shown to be reasonable costs. For example, BLM’s summary
15   contains only generic descriptions like “safety supplies,” “logistical supplies,” and “evidence
16   supplies,” and though BLM provided receipts showing how much money was spent, most of
17   the receipts do not even specify what was purchased. The receipts also do not explain why
18   these “Misc. Supplies and Equipment” were needed or provide any information enabling BMP
19   to assess the reasonableness of the charges.
20          BLM continues to act as though its only obligation is to show that it actually incurred
21   a given cost in connection with administering the Burning Man SRP. If so, BLM insists that
22   the cost was de facto reasonable and that BMP is entitled to no further explanation. As
23   explained above, however, this position lacks any support in the cost recovery regulations and
24   decisions of this Board, which require that BLM demonstrate the necessity and reasonableness
25   of all charges passed on to a permittee. See, e.g., 43 C.F.R. § 2932.31(e)(3) (“Cost recovery
26   charges will be limited to BLM’s costs of issuing the permit, including necessary
27   environmental documentation, on-site monitoring, and permit enforcement.”) (emphasis
28   added); Bookcliff Rattlers, 171 IBLA 17 (the Department of Interior must “give thorough
                                                       48
                                            STATEMENT OF REASONS                         AR11738
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 55 of 354



 1   consideration” to the reasonableness factors set forth in section 304(b) of the FLPMA “before
 2   assessing any costs”) (quoting Nevada Power Co., 711 F.2d at 925 n.6).
 3          BMP’s overarching concern with BLM’s charges for supplies and equipment
 4   continues to be the apparent lack of oversight for including these charges in the cost recovery
 5   final decision. Any BLM employee assigned to the Burning Man SRP seems to have the
 6   ability to charge any expense to BMP’s cost recovery account, and BLM includes all such
 7   charges in its Cost Recovery Decision without assessing the reasonableness of passing these
 8   expenses on to BMP. Certainly, no such assessment has ever been provided to BMP, despite
 9   its repeated requests. (Allen Decl. ¶¶ 14, 18, 19.) Year after year, BLM only confirms that it
10   actually incurred these costs, forcing an appeal to compel an understanding of why.
11          The mere fact that a BLM staff member purchased something to use at the Event does
12   not automatically render that purchase a necessary item or a reasonable cost. If the cost
13   recovery regulations were so expansive, BLM’s budget would know no bounds; it could
14   purchase literally anything — no matter how exorbitantly priced or superfluous to the
15   agency’s administration of a permit — and force the permittee to provide
16   reimbursement. Fortunately, and rationally, the cost recovery regulations do not give BLM
17   such unfettered discretion to charge costs to a permittee. (Abbey Decl. ¶¶ 4, 11.)
18                                        V.    CONCLUSION
19          This appeal marks the fifth consecutive year that BMP has identified significant
20   deficiencies in BLM’s imposition of costs associated with the annual Burning Man
21   SRP. Despite BMP’s several pending Appeals, BLM has failed to conduct a meaningful
22   assessment of its costs, including the extraordinary cost increases mandated by former Special
23   Agent Love, to confirm whether they are justified, necessary, and reasonable. Instead, BLM
24   has amplified his misconduct by using his unjustified demands as the baseline for future cost
25   decisions and has provided BMP with even less information about BLM’s activities and
26   expenditures in connection with the Burning Man SRP.
27          When the Board finds that BLM committed an error of law, as in this case, the
28   appropriate statutory remedy is for BLM to refund the unlawfully charged costs:
                                                      49
                                            STATEMENT OF REASONS                          AR11739
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 56 of 354


            In any case where it shall appear to the satisfaction of the Secretary that any
 1          person has made a payment under any statute relating to the sale, lease, use,
            or other disposition of public lands which is not required or is in excess of
 2          the amount required by applicable law and the regulations issued by
            the Secretary, the Secretary, upon application or otherwise, may cause a
 3          refund to be made from applicable funds.
 4   43 U.S.C. § 1734(c) (emphases added). Contrary to BLM’s assertion in prior appeals (See,
 5   e.g., 2018 Answer at 9:27), the remedy of ordering a refund for BLM’s violation of the cost
 6   recovery system is “within the scope of the Board’s jurisdiction.”
 7          Therefore, BMP respectfully requests a refund of the following specific BLM cost
 8   items that were not “reasonable costs” under 43 U.S.C. § 1734(b):
 9              Labor, travel and lodging costs for BLM law enforcement staffing not reasonably
10              necessary for the administration of BMP’s permit or whose work served “the
                general public interest,” rather than being for BMP’s “exclusive benefit”;
11
                Labor, travel and lodging costs for the six senior BLM law enforcement officers
12
                who were assigned to “investigate” state law matters for the local sheriff;
13
                Labor, travel and lodging costs for all BLM “internal affairs” officers;
14
                Unnecessary costs associated with BLM’s law enforcement substation;
15
                All “premium pay” and other additional compensation paid to BLM employees
16              based on the erroneous “mission critical” designation;
17              Unnecessary costs associated with BLM’s communication and information
18              technology program;

19              Labor, travel, and lodging costs for BLM’s duplicative medical services for the
                exclusive use of BLM personnel;
20
                Labor, travel, and lodging costs associated with BLM’s enforcement of SRP
21
                compliance by third-party vendors; and,
22
                Unexplained and unreasonable costs for “Misc. Supplies and Equipment.”
23

24
     Dated: July 6, 2020                                    LEVIN LAW FIRM
25
                                                                /s/ David S. Levin
26                                                          By: _______________________

27                                                          David S. Levin
                                                            Attorneys for Appellant,
28                                                          Burning Man Project
                                                       50
                                            STATEMENT OF REASONS                           AR11740
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 57 of 354




                                                                AR11741
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 58 of 354




                                                                AR11742
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 59 of 354




                                                                AR11743
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 60 of 354




                                                                AR11744
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 61 of 354




                                      3rd




                                                                AR11745
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 62 of 354




                                                                AR11746
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 63 of 354




                                                                AR11747
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 64 of 354




                                                                AR11748
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 65 of 354




                                                                AR11749
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 66 of 354




                                                                AR11750
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 67 of 354




                                                                AR11751
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 68 of 354




                                                                AR11752
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 69 of 354




                                                                AR11753
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 70 of 354




                                                                AR11754
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 71 of 354




                                                                AR11755
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 72 of 354




                                                                AR11756
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 73 of 354




                                                                AR11757
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 74 of 354




                                                                AR11758
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 75 of 354




                                                                AR11759
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 76 of 354




                                                                AR11760
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 77 of 354




                                                                AR11761
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 78 of 354




                                                                AR11762
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 79 of 354




                                                                AR11763
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 80 of 354




                                                                AR11764
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 81 of 354




                                                                AR11765
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 82 of 354




                                                                AR11766
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 83 of 354




                                                                AR11767
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 84 of 354




                                                                AR11768
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 85 of 354




                                                                AR11769
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 86 of 354




                                                                AR11770
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 87 of 354




                                                                AR11771
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 88 of 354




                                                                AR11772
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 89 of 354




                                                                AR11773
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 90 of 354




                                                                AR11774
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 91 of 354




                                                                AR11775
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 92 of 354




                                                                AR11776
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 93 of 354




                                                                AR11777
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 94 of 354




                                                                AR11778
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 95 of 354




                                                                AR11779
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 96 of 354




                                                                AR11780
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 97 of 354




                                                                AR11781
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 98 of 354




                                                                AR11782
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 99 of 354




                                                                AR11783
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 100 of 354




                                                                AR11784
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 101 of 354




                                                                AR11785
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 102 of 354




                                                                AR11786
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 103 of 354




                                                                AR11787
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 104 of 354




                                                                AR11788
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 105 of 354




                                                                AR11789
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 106 of 354




                                                               AR11790
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 107 of 354




                                                               AR11791
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 108 of 354




                                                               AR11792
                                                     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 109 of 354




                                               2019 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY
                      ITEM                           Estimated Costs         Actual Costs (per   Balance Due                   Description/Comment         Detail Located On:
                                                     (per CRA EST.)             FBMS Reports)
LABOR                                                   $ 1,679,748.95       $ 1,568,259.90    $   (111,489.05)                                         Labor Report + IAAs
                                       BLM Labor       $1,619,748.95                           $     (77,490.00)                                        Labor Report
                             Forest Service Labor        $40,000.00            $23,000.95      $     (16,999.05)   Via IAA Contract                     Contracting Report
                                       HHS Labor         $20,000.00        $                 - $     (20,000.00)   Via IAA Contract                     Contracting Report
      Department of Inerior - Industrial Hygienist                         $          3,000.00                     Via IAA Contract                     Misc Purchase Report
SUPPORT CONTRACTS                                        $ 594,500.00         $ 509,955.70         ($84,544.30)    Contracts                            Contracting Report
Federal Register Posting Fee                               $2,000.00           $1,963.00           ($37.00)        Direct Internal Billing              Contracting Report
Microwave/Internet                                       $70,000.00            $72,878.00         $2,878.00        Contract                             Contracting Report
Communications
        Satellite Tracking (Strohman Enterprises)         $55,000.00           $50,640.00        ($4,360.00)       Contract                             Contracting Report
         CAD Server Licensing (SHI International)         $12,000.00              $0.00         ($12,000.00)       Contract                             Contracting Report
                              IT Equipment Rental         $17,000.00           $17,578.13          $578.13         Contract                             Contracting Report
                    Network Services and Support         $130,000.00          $103,474.00       ($26,526.00)       Contract                             Contracting Report
                               GSA Rental Vehicles        $16,500.00           $15,099.02        ($1,400.98)       Contract - under existing agrement   Contracting Report
                   Air Monitoring Weather Station         $20,000.00              $0.00         ($20,000.00)       Contract                             Contracting Report
                                 Dumpster Rentals          $5,500.00            $5,700.00          $200.00         Micro-purchase Contract              Contracting Report
                         Dispatch Console Repairs         $20,000.00           $19,140.00         ($860.00)        Contract                             Contracting Report
   LE Substation Support Facilities and JOC Decon         $16,500.00           $14,613.55        ($1,886.45)       Contract                             Contracting Report
                                Generator Rentals         $10,000.00            $9,000.00        ($1,000.00)       Contract                             Contracting Report
                                 Dispatch Services       $220,000.00          $199,870.00       ($20,130.00)       Contract                             Contracting Report
TRAVEL                                                   $ 65,000.00          $ 46,581.21     $     (18,418.79)                                         Travel Report
VEHICLE UTILIZATION                                      $ 50,000.00          $ 39,768.23     $     (10,231.77)                                         Vehicle Utilization Report
MISC SUPPLIES, EQUIPMENT & SERVICES                                                                                                                     Misc Purchase Report
PURCHASE
                                                         $ 40,000.00           $36,415.40         -$3,584.60
(CREDIT CARD/CONTRACT/DIRECT BILLING)

                        Pershing County SO SART                                $33,501.43         $33,501.43       Contract




DIRECT COST TOTAL                                         $ 2,429,248.95        $ 2,234,481.87 $   (194,767.08)
INDIRECT COST TOTAL (RATE 21.6%)                            $ 524,717.77          $482,648.08 ($42,069.69)
                 TOTAL                                    $2,953,966.72         $2,717,129.95 ($236,836.77)




                                                                                                                                                                       AR11793
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 110 of 354




                                                                      AR11794
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 111 of 354




                                                                      AR11795
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 112 of 354




                                                                      AR11796
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 113 of 354




                                                                      AR11797
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 114 of 354




                                                                      AR11798
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 115 of 354




                                                                      AR11799
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 116 of 354




                                                                      AR11800
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 117 of 354




                                                                      AR11801
                                                                         Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 118 of 354




                              2019 BURNING MAN - BLM CONTRACTS/AGREEMENTS (ATT#2)
NO. CONTRACTOR              PURPOSE                AMOUNT       AMOUNT         SOLE                       ONE- CONTRACT
                                                   OBLIGATED    INVOICED      SOURCE                     TIME vs. DOCUMENT
                                                                                                         ANNUAL (see Attached)
                                   SUPPORT LABOR
                                    AGREEMENTS

1    IAA USDA (Forest       LE Patrols                       $40,000.00         $23,000.95      Yes       Annual L19PG00168
     Service) Labor

                                     SUPPORT
                               SERVICES/EQUIPMENT
                               PLANNED CONTRACTS
2    Burning Man VHF        Dispatch                         $20,000.00         $19,140.00      Yes       Base + L3919P0044
     Digital Base Station                                                                                 Option
                                                                                                           year
3    Lyman                  Microwave Internet               $70,000.00         $72,878.00      No        Annual L3919P0060
                            Bandwith

4    Law Enforcement        Dispatch                        $220,000.00        $199,870.00      No        Annual L3919P0057
     Temporary Placement

4    Lyman                  Network Services                $130,000.00        $103,474.00      No        Annual L3919P0062


     United Site Services   JOC facilities                   $16,500.00         $14,613.55                          L3919P0074
5                                                                                               No       One-Time

6    Strohman Enterprises   Satellite tracking updates &     $55,000.00         $50,640.00                          L3919P0055
                            service                                                             Yes      One-Time

7    Aggreko, LLC           Rental and Services of           $10,000.00          $9,000.00                          L3919P0067
                            Generators                                                          No        Annual

8    Federal Register       Posting Fee of Closure Order       $2,000.00         $1,963.00                              N/A
                            in Federal Registor                                                 Yes       Annual

9    Hartford Technology    IT Equipment Rentals             $17,000.00         $17,578.13                          L3919F0060
                                                                                                No        Annual

10   GSA Vehicles           Vehicle Rentals                  $16,500.00         $15,099.02    Existing                  N/A
                                                                                                          Annual
                                                                                             Agreement
11   Walker Lake Disposal   Dumpster Rentals                   $5,000.00         $5,700.00    Micro-                    N/A
                                                                                             purchase     Annual
                                                                                             contract
                                      SUPPORT
                            SERVICES/EQUIPMENT MISC
                                     CONTRACT
12   Pershing County        Sexual Assault Response        $ 40,000.00          $33,501.43                          L3919P0087
                            Team                                                                Yes      One-Time

                            Total Labor (Agreements):                        $ 23,000.95
                            Total (Planned Contracts):                        $509,955.70
                            Total (Misc Contract):                             $33,501.43
                            All Total:                                       $566,458.08




                                                                                                                                               AR11802
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 119 of 354




    2019 BURNING MAN - VEHICLE UTILIZATION (ATT#4)
 Plate    Utilization Amount             Plate     Utilization Amount
Number                                  Number


  110          $618.93                    282           $645.42
  293         $1,564.92                   399          $1,279.48
  553          $235.48                   703M           $257.27
  585          $709.34                   366M           $593.49
  700          $859.56                   667S           $141.17
  777         $1,417.52                  829R           $263.11
  885         $1,302.00                  829R           $149.66
  973          $261.00                    521           $125.00
  977         $1,610.66                  TOTAL         $39,768.23
  980          $904.80
  981         $1,353.24
  038         $1,165.60
  072          $481.40
  073          $336.40
  135          $619.76
  150         $1,577.34
  560          $906.54
  689         $1,179.21
  717         $1,455.30
  727          $281.34
  779         $1,451.16
  919          $983.25
  010          $895.28
  043          $507.84
  084          $682.00
  134         $1,054.44
  191          $556.22
  235          $783.84
  281          $802.90
  469          $984.40
  591         $1,551.12
  636         $1,517.28
  643         $1,862.38
  644          $345.00
  702          $641.01
  914          $214.55
  928          $145.08
  932          $395.56
  031           $92.80
  098          $956.58
  154         $1,050.60



                                                                        AR11803
                Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 120 of 354



                 2019 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#5)
RECEIPT   CARD HOLDER               VENDOR                          AMOUNT     DESCRIPTION
   #
R-1

R-2
R-3
R-4
R-5
R-6
R-7
R-8
R-9

R-10
R-11
R-12
R-13
R-14
R-15
R-16
R-17
R-18



R-19
R-20
R-21
R-22
R-23
R-24
R-25
R-26



R-27
R-28
R-29
R-30

R-31

R-32
R-33
R-34

R-35

R-36

R-37

R-38

R-39

R-40
R-41
R-42



                                                                                             AR11804
        Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 121 of 354



R-43
R-44
R-45
R-46
R-47
R-48
R-49
R-50

R-51
R-52

R-53

R-54

R-55

R-56

R-57

R-58

R-59

R-60

R-61

R-62

R-63

R-64

R-65

R-66

R-67

R-68

R-69


R-70

TOTAL




                                                                              AR11805
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 122 of 354




              EXHIBIT I




                                                                AR11806
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 123 of 354




                                                                 AR11807
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 124 of 354




                                                                AR11808
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 125 of 354




                                                                AR11809
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 126 of 354




                                                                AR11810
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 127 of 354




                                                                      ft
                                                                AR11811
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 128 of 354




             EXHIBIT J




                                                                AR11812
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 129 of 354




                                                               AR11813
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 130 of 354




                                                               AR11814
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 131 of 354




                                                               AR11815
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 132 of 354




                                                               AR11816
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 133 of 354




                                                               AR11817
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 134 of 354




                                                               AR11818
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 135 of 354




                                                               AR11819
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 136 of 354




                                                               AR11820
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 137 of 354




                                                               AR11821
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 138 of 354




                                                               AR11822
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 139 of 354




                                                               AR11823
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 140 of 354




                                                               AR11824
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 141 of 354




                                                               AR11825
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 142 of 354




                                                               AR11826
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 143 of 354




                                                               AR11827
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 144 of 354




            EXHIBIT K




                                                                AR11828
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 145 of 354




                                                               AR11829
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 146 of 354




                                                               AR11830
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 147 of 354




                                                               AR11831
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 148 of 354




                                                               AR11832
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 149 of 354




                                                               AR11833
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 150 of 354




                                                               AR11834
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 151 of 354




                                                               AR11835
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 152 of 354




                                                               AR11836
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 153 of 354




                                                               AR11837
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 154 of 354




                                                               AR11838
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 155 of 354




                                                               AR11839
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 156 of 354




                                                               AR11840
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 157 of 354




                                                               AR11841
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 158 of 354




                                                               AR11842
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 159 of 354




                                                               AR11843
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 160 of 354




                                                               AR11844
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 161 of 354




                                                               AR11845
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 162 of 354




                                                               AR11846
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 163 of 354




                                                               AR11847
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 164 of 354




                                                               AR11848
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 165 of 354




                                                                AR11849
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 166 of 354




                                                                AR11850
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 167 of 354




                                                                AR11851
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 168 of 354




                                                                AR11852
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 169 of 354




                                                                AR11853
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 170 of 354




                                                                AR11854
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 171 of 354




                                                                AR11855
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 172 of 354




                                                                AR11856
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 173 of 354




                                                                AR11857
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 174 of 354




                                                                AR11858
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 175 of 354




            EXHIBIT A




                                                                AR11859
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 176 of 354




                                                                AR11860
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 177 of 354




                                                                AR11861
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 178 of 354




                                                                AR11862
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 179 of 354




                                                                AR11863
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 180 of 354




             EXHIBIT B




                                                                AR11864
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 181 of 354




                                                                AR11865
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 182 of 354




                                                                 AR11866
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 183 of 354




                                                                 AR11867
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 184 of 354




                                                                 AR11868
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 185 of 354




                                                                 AR11869
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 186 of 354




                                                                AR11870
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 187 of 354




                                                                 AR11871
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 188 of 354




                                                                 AR11872
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 189 of 354




                                                                 AR11873
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 190 of 354




                                                                 AR11874
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 191 of 354




                                                                 AR11875
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 192 of 354




                                                                AR11876
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 193 of 354




                                                                 AR11877
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 194 of 354




                                                                 AR11878
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 195 of 354




                                                                 AR11879
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 196 of 354




                                                                 AR11880
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 197 of 354




            EXHIBIT C




                                                                AR11881
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 198 of 354




                                                                 AR11882
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 199 of 354




                                                                 AR11883
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 200 of 354




                                                                 AR11884
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 201 of 354




            EXHIBIT D




                                                                AR11885
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 202 of 354




                                                                 AR11886
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 203 of 354




                                                                 AR11887
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 204 of 354




                                                                 AR11888
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 205 of 354




                                                                 AR11889
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 206 of 354




                                                                 AR11890
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 207 of 354




                                                                 AR11891
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 208 of 354




                                                                 AR11892
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 209 of 354




                                                                 AR11893
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 210 of 354




                                                                 AR11894
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 211 of 354




                                                                 AR11895
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 212 of 354




                                                                 AR11896
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 213 of 354




             EXHIBIT E




                                                                AR11897
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 214 of 354




                                                                AR11898
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 215 of 354




                                                                AR11899
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 216 of 354




             EXHIBIT F




                                                                AR11900
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 217 of 354




                                                                 AR11901
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 218 of 354




                                                                 AR11902
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 219 of 354




                                                                 AR11903
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 220 of 354




            EXHIBIT G




                                                                AR11904
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 221 of 354




                                                                AR11905
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 222 of 354




                                                                AR11906
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 223 of 354




                                                                AR11907
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 224 of 354




            EXHIBIT H




                                                                AR11908
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 225 of 354




                                                                AR11909
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 226 of 354




                                                                AR11910
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 227 of 354




                                                                AR11911
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 228 of 354




                                                                AR11912
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 229 of 354




                                                                AR11913
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 230 of 354




                                                                AR11914
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 231 of 354




                                                                AR11915
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 232 of 354




                                                                AR11916
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 233 of 354




              EXHIBIT I




                                                                AR11917
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 234 of 354




                                                                AR11918
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 235 of 354




                                                                AR11919
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 236 of 354




                                                                 AR11920
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 237 of 354




                                                                AR11921
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 238 of 354




                                                                 AR11922
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 239 of 354




                                                                 AR11923
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 240 of 354




                                                                 AR11924
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 241 of 354




                                                                 AR11925
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 242 of 354




                                                                 AR11926
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 243 of 354




                                                                AR11927
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 244 of 354




                                                                AR11928
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 245 of 354




                                                                AR11929
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 246 of 354




                                                                AR11930
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 247 of 354




                                                                 AR11931
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 248 of 354




                                                                 AR11932
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 249 of 354




                                                                 AR11933
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 250 of 354




             EXHIBIT J




                                                                AR11934
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 251 of 354




                                                                AR11935
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 252 of 354




                                                                AR11936
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 253 of 354




                                                                AR11937
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 254 of 354




                                                                AR11938
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 255 of 354




                                                                AR11939
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 256 of 354




                                                                AR11940
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 257 of 354




                                                                AR11941
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 258 of 354




                                                                AR11942
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 259 of 354




                                                                AR11943
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 260 of 354




                                                                AR11944
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 261 of 354




            EXHIBIT A




                                                                AR11945
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 262 of 354




                                                                AR11946
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 263 of 354




                                                                AR11947
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 264 of 354




             EXHIBIT B




                                                                AR11948
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 265 of 354




                                                                AR11949
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 266 of 354




                                                                AR11950
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 267 of 354




                                                                AR11951
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 268 of 354




            EXHIBIT C




                                                                AR11952
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 269 of 354




                                                                AR11953
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 270 of 354




                                                                AR11954
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 271 of 354




                                                                AR11955
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 272 of 354




                                                                AR11956
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 273 of 354




                                                                AR11957
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 274 of 354




            EXHIBIT D




                                                                AR11958
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 275 of 354




                                                                AR11959
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 276 of 354




                                                                AR11960
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 277 of 354




                                                                AR11961
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 278 of 354




                                                                AR11962
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 279 of 354




                                                                AR11963
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 280 of 354




                                                                AR11964
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 281 of 354




                                                                AR11965
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 282 of 354




                                                                AR11966
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 283 of 354




                                                                AR11967
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 284 of 354




                                                                AR11968
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 285 of 354




                                                                AR11969
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 286 of 354




                                                                AR11970
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 287 of 354




                                                                AR11971
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 288 of 354




                                                                AR11972
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 289 of 354




                                                                AR11973
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 290 of 354




                                                                AR11974
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 291 of 354




                                                                AR11975
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 292 of 354




                                                               AR11976
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 293 of 354




            EXHIBIT A




                                                                AR11977
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 294 of 354




            Bureau of Land Management

Winnemucca District – Black Rock Field Office




     2017 Burning Man After Action Review




                                 1

                                                                AR11978
      Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 295 of 354



                                          BLM
                                 AFTER ACTION REVIEW
                                2017 BURNING MAN EVENT

Introduction

The Burning Man Event is a Bureau of Land Management (BLM) Special Recreation Permit
(SRP)
community dedicated to radical self-expression and self-      . Burning Man is the largest
and most complicated special recreation event on BLM administered lands. The event is
produced by the permittee, Black Rock City, LLC (BRC).

Since 1990, the event has been held annually in the Black Rock Desert High Rock Canyon
Emigrant Trails National Conservation Area within the Winnemucca District B           R     F
Office (BRFO). The Black Rock Desert is a remote rural area approximately two hours from the
nearest city. During the week preceding Labor Day, participants convene to create Black Rock
City. During the event, the city becomes the eighth largest city in Nevada. In 2017, the event
reached a peak participant population of 69,493, on Friday, September 1, 2017, at approximately
12 noon. BRC staff numbers reached approximately 10,000. This resulted in a total population
of approximately 79,500 bodies on the playa during the event at the population peak.

This document serves as the After Action Review (AAR) of the event operations of the BLM and
other cooperators and aspects of event production by BRC. The items documented in this AAR
will be considered in the planning of the 2018 event.

2017 BLM Event Planning

The BLM 2017 planning team was approved by the Nevada State Director in January 2017, at
                                                        2017 BRC     P        C       S
Office (PCSO) planning teams. The BLM team consisted of: the Acting Black Rock Field
Office Manager, who also served as the Authorizing Official (AO) for the event SRP; a BRFO
planning coordinator, the Zone 1 Supervisory Law Enforcement Ranger, the Zone 1 Staff Law
Enforcement Ranger, the BRFO SRP Project Manager, the Nevada State Office (NSO)
Communications Lead, a NSO event contracting officer, a Carson City District Office (CCDO)
finance lead, the Nevada State Chief Ranger, and an Office of Law Enforcement and Security
(OLES) employee who served as the technology lead. Most of the planning team members held
operational positions during the execution of the event operations.

At the start of the 2017 planning phase, in furtherance of capturing all planning costs in the SRP
Cost Recovery Agreement (CRA), the CRA was executed in two phases. The first phase being
the initiation of the CRA with the BLM estimated planning costs, and the second phase being
the final overall CRA that encompassed the BLM                    costs. This resulted in funding


                                                 2

                                                                                          AR11979
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 296 of 354



the event CR account earlier which ensured the planning team labor expenses were covered by
the event CRA.

The BLM planning team initiated planning for the 2017 event by reviewing     BLM 2016
event Operational Plan, the 2016 After Action Review document and the 2016 Contracting Plan.
Multiple discussions between BLM and BRC were conducted on respective roles and
responsibilities. Following the reviews and discussions, the 2017 BLM planning team developed
the following components of the 2017 Operational Plan:

2017 BLM Planned Event Table of Organization (TO):

The 2017 BLM planned event operation consisted of the following 136 positions: Seven
positions in event management, Fifty-three positions in the Civilian Operations and seventy-six
positions in the Law Enforcement Operations.

              Event Management Positions (7):
                    Authorized Officer
                    Incident Commander
                    Civilian Operations Chief
                    LE Operations Chief
                    Deputy LE Operations Chief
                    Public Information Officer
                    Administration Assistant

              Civilian Operations Positions (53):
                      Communications Chief
                      Communications Unit Leader
                      5 Communication Technicians (1 Pre & Post Only)
                      IT Equipment Specialist
                      IT Security Specialist
                      GIS Coordinator
                      3 IMARS Coordinators (1 Part-Time, Off-Site)
                      Dispatch Center Manager
                      17 Contract Dispatchers
                      Compliance Supervisor
                      3 Environmental Compliance (1 Pre & Post Only)
                      2 Vending Compliance (1 Pre & Post Only)
                      Logistic Supervisor
                      4 Logistic Specialist (1 Part-time, Off-Site Runner)
                      Safety Officer
                                               3

                                                                                        AR11980
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 297 of 354



                     5 Contract CAD Technicians (2 Pre & Post Only)
                     5 Contract Network Technicians (2 Pre & Post Only)

              Law Enforcement Operations Positions (76):
                    2 Patrol Operations Chiefs
                    3 Patrol Commanders
                    6 Shift Supervisors
                    45 Patrol Officers (Includes 4 USFS Officers on IAA)
                    Investigative Chief
                    6 Investigative Support Investigators
                    6 Integrated Investigators
                    OPR Investigator
                    2 Evidence Technicians
                    Medical Team Leader
                    3 Tactical Medics (Includes 2 HHS Medics on IAA)

The planned TO resulted in 103 positions funded by CRA Labor Detail, 27 positions funded by
CRA Contracting, 6 positions funded by CRA Interagency Agreements (IAA).

2017 BLM Planned Event Contracting Plan:

Each year the BLM planning team must identify what support contracts will be needed to
conduct the BLM event operation and decided whether the contracted services are obtained as a
government contract or through the Memorandum of Understanding (MOU) with BRC. The
2017 event contracting plan consisted of ten (10) contracts presented to BRC through MOU and
five (5) contracts retained by BLM as government contracts. The BLM planning team prepared
the statements of work (SOW) for both the MOU and government contracts. BRC accepted nine
of the ten support contracts offered by the BLM planning team:

                     Joint Operation Center (JOC) compound build-out and services contract
                     IT Equipment Rental contract
                     Fueling services contract
                     Meal Services contract (including ice and bottled drinks)
                     Lodging contract
                     UTV/Golf Cart Rental contract
                     Computer Aided Dispatch (CAD) services contract
                     Dispatch services contract
                     Microwave internet bandwidth purchase contract



                                              4

                                                                                     AR11981
      Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 298 of 354



The substation build-out & services contract was refused by BRC and therefore resulted in BLM
issuing two government contracts for electricity and portable toilet rental/services for the LE
Substation.

The 5 support contracts retained by the BLM planning team for government contracting were:
                      CAD Server(s) purchase (replace outdated servers)
                      Radio repeater purchase (replace analog with digital)
                      Dispatch CAD server licensing contract
                      Satellite tracking services contract (Delorme Trackers)
                      Network services contract

Additional components of the 2017 BLM operation developed by the planning team:

                      2017 JOC compound design
                      2017 permit stipulations
                      2017 Event Closure Order and Restrictions
                      2017 Event Environmental Compliance Protocols
                      2017 Event Vending Compliance Protocols
                      2017 Incident Action Plan (IAP)
                      2017 LE Operational Plan
                      Review of BRC Operations Plans
                      Issuance of the Special Recreation Permit (SRP) and Determination of
                      NEPA Adequacy (DNA)
                      Vending DNA.

2017 BLM Event Operations

The following section will speak to the configurations and duties of the 2017 BLM operational
divisions. It will also document any changes from initial BLM event operations planning. At the
end of the 2017 event, each operational division lead was asked to evaluate their program and
submit internal recommendations for consideration/evaluation by the 2018 planning team.
Recommendations will be determined to have merit by the 2018 planning team and will be
forwarded to the AO for discussed with the affected cooperators during the 2018 planning phase.

2017 ICS Management Team (7 Positions):

Two BLM event management team changes occurred in 2017. The Incident Commander (IC)
and AO positions were separated. Additionally, a Staff Law Enforcement Ranger position was
created to serve as the law enforcement project manager for the event; the position also served as


                                                5

                                                                                         AR11982
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 299 of 354



the Deputy Law Enforcement Branch Chief during the event. These changes resulted in seven
(7) positions    BLM ICS Event Team.

2017 Civilian Operations (53 Positions)

The 2017 Civilian Operation was supervised by the Civilian Operations Chief. It was divided
into four programs (Safety, Communications, Compliance, and Logistics).

       1. Safety (1 Position)

       One BLM                                              BRC                ESD
       to evaluate, identify, and remediate safety issues during the event. In addition, the safety
       officer monitored BRC and participant compliance with safety regulations and
       stipulations. The BLM safety officer                                 BLM                ,
       including the Joint Operations Center (JOC). This was the third year BLM assigned a
       safety officer to the event.

       2. Communications (41 Positions)

       The Communication division consisted of a program Chief, a radio Communications
       Lead, an IT security specialist, an IT equipment specialist, a dispatch center manager, a
       GIS Specialist, 2 IMARS coordinators, 1 off-site IMARS reviewer, 5 radio
       communication technicians, 17 contract dispatchers, 5 contract CAD technicians and 5
       contract Network technicians. New to the 2017 event, the IT equipment specialist, GIS
       specialist, and all 27 contracted positions reported directly to the communication chief in
       order to streamline the communications program. The following breakdown lists specific
       functions provided by each division of the communication program:

              Radio Network & Equipment

                      The BLM radio program consisted of one lead and 5 technicians (one of
                      which was used for set-up and break-down only).

              IT Security

                      T BLM IT S                        was coordinated by the event IT security
                      specialist; the IT equipment specialist assisted as needed.




                                                6

                                                                                           AR11983
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 300 of 354



       IT Equipment Specialist

              The IT equipment program consisted of two parts: oversight and
              accounting of the BRC MOU rental contract items and installation and
              service of said equipment.

       GIS

              T BLM GIS                 was provided by a single GIS specialist. This
              was a result of BRC performing some of the GIS-related tasks associated
              with collecting and processing information related to environmental and
              vending compliance issues discovered during the event.

       IMARS

              The Incident Management and Reporting System (IMARS) is utilized by
              the BLM as the official law enforcement reporting system. Two IMARS
              support technicians were utilized during the event to provide 24-hour, on-
              playa IMARS support to BLM officers. A third IMARS position, located
              off-site, functioned as a reviewer to ensure reports were documented in
              accordance with the event protocols.

       CAD Program

              In 2017, BRC accepted the CAD Services contract through the MOU,
              selecting iNET Public Safety for both the BRC and BLM CAD provider
              (same provider as 2016). iNET provided 5 technicians (3 full time and 2
              for set-up and break-down).

       Dispatch Contract

              In 2017 BRC accepted dispatch services as an MOU contract. LE
              Temporary Placement Services (LETPS) was BLM preferred vendor
              based on acceptable service the previous three years. LETPS was selected
              as the dispatch provider for the 2017 event. A total of 15 dispatchers
              (divided into three shifts of 5) were required, in addition to two assistant
              center managers.




                                        7

                                                                                 AR11984
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 301 of 354



        Microwave Internet Network Services Contract

               In 2017, the Microwave Internet Network Services program was
               contracted by government contract through an open and competitive bid
               process. High Desert was selected as a first-time contractor. In addition,
               BRC selected High Desert under the MOU to provide bandwidth both for
               BRC and BLM. High Desert provided 5 technicians (3 full time and 2 for
               set-up and break-down).

        Other Communications Division Contracts

               The communications division procured additional equipment and/or
               services through government contracts. This included purchase of an
               updated CAD servers; purchase of a digital repeater (to replace analog
               repeater); the CAD server licensing fee; and the satellite tracking services
               contract for the Delorme trackers.

 3. Compliance Division (6 Positions)

               In 2017, the Compliance division was streamlined to include a supervisor,
               3 environmental compliance team members (1 for Pre & Post only) and 2
               vending compliance team members (1 for Pre & Post only). This
               reduction resulted from a planning discussion between BLM and BRC
               whereas BRC requested to take the lead in identifying and remediating
               environmental and vending issues, reducing BLM role to monitoring
               BRC                  . BLM and BRC worked together to modify the
                                                            to reflect the change as part
               of the BRC O           P        BLM Incident Action Plan (IAP).

               Environmental Compliance

               The BLM environmental compliance monitoring team was staffed by 3
               BLM specialists, one being Pre & Post only. The team successfully
               coordinated with BRC                   compliance teams in identifying
               and remediating concerns. The combination of the Earth Guardians, Playa
               Restoration, Black Rock Rangers, ESD, and Hazmat worked out very
               well. Direct radio                      BRC compliance teams coupled
               with BRC                                                , the program
               resulted in excellent compliance and remediation during the event.



                                         8

                                                                                   AR11985
      Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 302 of 354



                      Vending/Commercial Compliance

                      The BLM vendor compliance monitoring team was staffed by 2 BLM
                      specialists, one being Pre & Post only. The BLM vending team
                      coordinated with BRC Outside Services (OSS) department to ensure
                      commercial operators maintained all necessary BLM and BRC
                      authorizations. The majority of the issues were identified at Point One,
                      the vendor access point.

                      At Point One, OSS staff stopped vendors, checked for credentials, and
                      issued equipment stickers. OSS and BLM made contact with the majority
                      of vendors by Friday, August 25, 2017.

       4. Logistics Division (5 Positions)

               The logistics division consisted of a logistic lead, two day shift personnel, one
               night shift personnel, and an off-site logistic runner. Two members of the team
               arrived on August 14th with the two additional team members arriving one week
               later on August 21st. The first two employees spent the first week setting up
               modular office buildings, outside trash facilities, and transporting items from
               Black Rock Station (BRS) to the Joint Operation Center (JOC). For the
               remainder of the first week, the employees finished setting up the JOC.

               This was the second year for the off-site runner, which again proved to be a very
               effective way to save travel time for procurement and delivery of off-site items
                           BLM                      .

               The general breakdown and packaging procedure went smoothly, and all items
               were returned to Black Rock Station cleaned, organized, and inventoried for
               future years. The two connex boxes procured several years ago are still serving as
               the storage location for the items in the off-season.

2017 Law Enforcement Operations (76 Positions)

The 2017 law enforcement operational component was divided among three divisions:
Uniformed Patrol, Investigations, and Medical. Law enforcement event orientation remained in
2017 to ensure objectives, protocols, and expectations for the event were clearly demonstrated
and understood; an emphasis was placed on professionalism. The orientation occurred Friday,
August 25, 2017 and consisted of an operational overview, legal updates from the Assistant
U      S     A           O           P        C       D        A          O      , erview of
BRC                   BRC L E                           , an Office of Professional Responsibility
(OPR) presentation, followed by JOC orientation covering event specific protocols and

                                                9

                                                                                         AR11986
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 303 of 354



procedures. With this orientation occurring on Friday, main event patrol operations began
Saturday during the early arrival influx.

       1. Uniformed Patrol Division (56 Positions)

              The uniformed patrol division consisted of 2 Patrol Chiefs (day/night), 3 Patrol
              Commanders, 6 Shift Supervisors, and 45 Patrol Officers. Three officers assigned
              to the event were demobilized for a variety of reasons and only one could be
              replaced, leaving the event staffed with 43 patrol officers by Monday, August 28,
              2017. A total of 9 K9 teams were assigned to the event. All K9 teams were
              certified by the District Court Judge for Pershing County prior to the event to
                      U        C            mission. One of the K9 teams was demobilized from
              the event, leaving swing shift with just 2 K9 teams.
              The uniformed patrol division operated during three event phases:
                      Pre-Event (August 22 August 25, 2017) (11 Officers): 5 officers were
                      assigned to a 13-hour day shift and 6 officers were assigned to a 13-hour
                      night shift. Each shift had a shift supervisor.
                      Main Event (August 26 September 3, 2017) (53 Officers): 17 officers
                      were assigned to one of three overlapping 13-hour shifts (day, swing, and
                      night). Each shift had a patrol commander and two supervisors. During
                      the main event, there were two patrol operations chiefs assigned to day
                      and night overlapping shifts.
                      Post-Event (September 4 September 7, 2017) (10 Officers): 5 officers
                      were assigned to one of two 13-hour shifts. Each shift had a shift
                      supervisor. In direct response to the decline of the city population, the
                      total number of officers was reduced accordingly throughout the post-
                      event period.
                      BLM law enforcement staffed a law enforcement                      5:15
                      E            . T                                      BLM
                      officer 24 hours a day during the main event. The presence of the station
                      allowed BLM to provide LE presence at a predictable location during the
                      event for participants to ask questions, receive information, and report
                      illegal activity directly to law enforcement. Several participants in an
                      altered mental state stayed at the substation for a duration of time until
                      they were comfortable leaving, indicating they only felt at ease around law
                      enforcement at the substation.




                                               10

                                                                                         AR11987
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 304 of 354



    Law Enforcement Outreach Ranger

        One BLM law enforcement ranger served in an outreach role as a direct point of
        contact between event participants and BLM law enforcement for questions about
        BLM law enforcement program. This position was funded by the Black Rock
        Field Office and was not on the planned TO or in the operational numbers for this
        document. As such, the expenses were not funded by the CRA.

        The outreach ranger made 1,112 public contacts from August 26 September 3,
        2017, spreading information about the National Conservation Area, recreation,
        cultural resources, and BLM Law Enforcement to participants. The ranger
        outreach program was considered a success by the BLM and will be carried
        forward in 2018, funded by BLM.

 2. Investigative Division (16 Positions)

        The investigative division reported to the investigations chief. The chief provided
        supervision over 4 subdivisions: Investigative Support (uniformed patrol),
        Integrated Investigations, Office of Professional Responsibility (OPR), and
        Evidence. This division provided coverage August 26 September 3, with the
        exception of evidence. One evidence technician provided coverage pre (August
        23 25) and post (September 4 6, 2017) event.

        Investigative Support (6 positions)

        Six uniformed investigators worked directly for their respective patrol
        commanders. There were 2 investigators assigned to each of the three main event
        shifts. These teams were utilized to investigate complex violations of federal
        laws, such as SRP violations.

        Integrated Investigations (6 positions)

        Six                                           P       C        S         O      under
        Integrated Command. A total of 9 investigators (3 PCSO detectives and 6 BLM
        investigators) were split into three shifts (day, swing, and night) to ensure 24-hour
        coverage. Their primary duties involved investigating complex or felony level
        state and federal cases. Due to PCSO staffing limitations, some BLM
        investigators conducted initial investigations involving person on person crimes
        without PCSO support.



                                         11

                                                                                    AR11988
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 305 of 354



        Integrated Investigators assisted with assault cases, weapons cases, a serious
        medical, multiple missing juveniles, and an ongoing drug case referred to another
        federal agency as well as public assists and contacts. The units also supported
        multiple sexual assault investigations.

        OPR Program (1 position)

        The OPR program is the internal affairs function for the BLM. Due to the
                                             BLM U           F     (UOF) policy, coupled
        with the numerous UOF incidents during the event, this position reviewed UOF
        reports for completeness while ensuring applications of force were being applied
        within policy. In addition, OPR investigated reports of misconduct by BLM law
        enforcement staff.

        Evidence (2 positions)

        The Evidence program consisted of 2 evidence technicians, one sworn and one
        unsworn, to provide nearly 24-hour coverage. In addition to processing evidence,
        the evidence technicians compiled and organized all BLM case documentation for
        prosecutors and case agents.

 3. Medical Division (4 positions)

        The 2017 BLM medical unit was operational during the main event. For the 6th
        year, BLM contracted with the U.S. Department of Health and Human Services
        (DHHS) Center for Tactical Medicine (CTM) to provide medical care for federal
        employees working the event. The unit consisted of a BLM medical unit lead and
        3 tactical medics.

        Two of the tactical medics were from DHHS CTM, and two were from the BLM.
        The program treated 195 humans and 9 K9s, saving an estimated minimum of 136
                                         . O                  C           paperwork
        was initiated onsite, providing efficiencies in care.

        Medical assistance included sinus infection, gastrointestinal illness, heat
        mitigation for humans and K9s, one case of officer exposure to controlled
        substance, and prescription medication administered.




                                         12

                                                                                  AR11989
      Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 306 of 354



2017 Integrated Command

During the 2017 event, the BLM and PCSO operated under an integrated command structure.
The Integrated Command model was a success in a seamless transition of cases between
agencies. Integrated patrols increased efficiencies in operations and allowed for case resolution
as quickly as possible. In 2017, as in 2016, the PCSO program at the event was understaffed
resulting again in more BLM law enforcement officers at the event to assist in PCSO cases
involving person on person crimes. In the patrol division, there were approximately three times
more BLM officers than PCSO (53 BLM, 19 PCSO) working the event. In the integrated
investigations unit, there were twice as many BLM investigators compared to PCSO
investigators (6 BLM, 3 PCSO). This disparity in numbers was even more problematic in
integrated investigations because BLM officers have limited training in investigating person on
person crimes falling under the Nevada Revised Statute (NRS). BLM officers are only able to
conduct a basic preliminary investigation until a PCSO investigator arrives. PCSO needs
appropriate staffing to fully investigate person on person crimes from start to finish to reduce
impacts on victims and witnesses of these sensitive crimes. Adequate PCSO staffing would
allow BLM investigators to focus on federal violations.

A                     BLM 2016 AAR,
and public health and safety program exists during the Burning Man event lies with the BLM
because the Burning Man event is held on federal public lands administered by the BLM under
the SRP program. The BLM SRP administration responsibility creates fundamental liabilities to
the government. Federal public lands administered by the BLM is proprietary jurisdiction,
which means the state and local law enforcement agencies, PCSO, also have the authority and
responsibility for ensuring public safety. PCSO is the lead investigating agency for person on
person crimes, including but not limited to domestic violence, assault and battery, theft, sexual
assaults, and missing juveniles. BLM must ensure affected state and/or local law enforcement
agencies are involved in the event of response and investigation into person on person crimes,
                                  BLM LE O                    .

PCSO needs to be afforded the opportunity to increase staffing in the patrol and investigative
programs at the event to fulfill both agencies obligations to event participants and to respond to
respective jurisdictional obligations in a timely manner. BLM, as the permitter of the event, has
a responsibility to ensure adequate staffing is obtained and encourages BRC to make sufficient
                    PCSO                                 . BLM
final decisions on BLM law enforcement staffing for the 2018 event until PCSO is able to
determine if BRC provided funds adequately staff the PCSO program. BLM acknowledges this
falls under a settlement agreement between Pershing County and BRC. Regardless of BLM and
PCSO                                 , BLM       PCSO will continue to jointly plan event law
                                     . BLM                             PCSO is staffed at the


                                                13

                                                                                          AR11990
      Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 307 of 354



                             BLM
participants at the event.

2017 BRC Event Production

As per the SRP program, BRC submitted their 2017 Event Operations Plan to BLM during the
planning phase of the 2017 event. The document was approximately 300 pages long and fairly
comprehensive. BRC had approximately 37 programs involved in the production of the event.
BRC deployed approximately 13 event departments to manage the event operations. All of the
event production programs and departments were documented in the operational plan and
reviewed by BLM. During the planning phase, BRC had a planning team that worked jointly
         BLM                . BRC                                                         E
Operations desk (Director and/or Deputy Director), a representative from the Governmental
Affairs desk and a BRC LE Liaison position. In addition, subject matter experts participated
when needed on a given subject.

One of the underlying missions of the joint planning team is to decide the roles and
responsibilities of each entity for the upcoming event. There were many early planning team
discussions on roles and responsibility in 2017. These discussions resulted in changes reflected
   BRC 2017 Event Operations Plan. BLM                            2018             BRC final
operational plan pre-event.

On playa, most of                          ran independently of BLM event operations.
However, some of these program departments coordinate directly with or involve BLM event
operations.

The following are comments on those BRC programs and departments that run independently of
BLM event operations:

               BRC Medical Program (NES & BRC ESD)

                       This was the third year of BRC contracting National Event Services
                       (NES), formerly known as Crowd Rx, as the event ALS provider. NES
                       has proved to be an effective ALS provider to meet the demanding and
                       complex medical needs of the event. Overall BLM believes that NES
                       provided excellent medical coverage and incident reporting throughout the
                       2017 event for BRC and the event participants.

                       On one occasion, the BRC Medical air ambulance resources on playa for
                       off-site patient transport were exhausted and additional resources were
                       called in from Careflight, as outlined in the BRC Patient Transport Plan.

                                                14

                                                                                         AR11991
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 308 of 354



             During pre-event, BLM asked BRC about the capacity of Rampart to
             handle a mass casualty incident.

             BRC communicated Rampart had the capacity to handle medical events on
             the playa. Once during the event BRC required air resources in addition to
             onsite air ambulance resources to transport patients off playa. A patient in
             renal failure was bumped from the air medical evacuation for a patient
             experiencing cardiac arrest. In both cases, Careflight was called in to
             supplement contracted air ambulance resources. Careflight is listed in
             BRC O               P as a secondary air ambulance resource. The 2017
             event had 53 off-site transports relative to 39 in 2016 and 26 in 2015.

             Post-event there were two separate cases of individuals requiring mental
             health evaluation remaining at the event site and BRC staffing onsite
             required law enforcement assistance to resolve the incidents.

       BRC Media Program

             During the event, BLM required commercial film permits for any entity
             that conducted commercial filming, photography, and other media
             productions at the event, as required by law. This was a new program
             instituted by the AO. BLM and BRC will need to work further to develop
             this program for future events. The development of the media
             management program is needed to ensure the Burning Man event and its
             media-related                                      BLM
             regulations for public lands.

        BRC Airport Operation

             BLM believes that BRC provided excellent airport management
             throughout the 2017 event for BRC. Operations ran smoothly during the
             event with the continuing BRC airline program. During the event, a
             wildland fire enacted a Temporary Flight Restriction (TFR)
             south/southwest of the event. The aerial fire support staff reported three
             violations of the TFR forcing aerial fire support to ground aircraft for
             safety concerns. BLM and BRC attempted to ascertain if the TFR
             violations were related to event aircraft and were unable to confirm or
             deny where the TFR violations originated. The fire impacts delayed travel
             for participants and BLM recommends BRC implement a backup plan for
             air travelers moving forward.


                                      15

                                                                                AR11992
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 309 of 354



             Because single charter flights are not covered by the SRP, nor the
             insurance, they could create problems and liabilities for BLM and BRC.
             BLM and BRC need to discuss potential solutions if these flights are
             allowed to continue in future events.

       BRC Gate/Exodus/Perimeter Operations

             BLM believes that gate operations ran smoothly throughout the 2017
             event for BRC and the event participants. Traffic was managed well and
             very few issues occurred during ingress or egress.

             BLM law enforcement has concerns regarding gate inspections. An AR-
             15 was located by law enforcement in a motorhome after the motorhome
             gained entry to the event during build week. Law enforcement located
             firearms in vehicles on two other incidents during the event, to include a
             large amount of ammunition. It is challenging to understand why gate
             inspections do not result in referrals to law enforcement at the event.

             During another incident, an individual arrived at the main gate claiming
             they could not find their ticket and were a threat to themselves. BRC
             called law enforcement and rangers responded to speak with the
             individual. The individual was in distress but made no statements
             regarding harming themselves while in the presence of law enforcement.
             Law enforcement cleared the scene and was called back. BRC denied the
             individual mental health services, available inside the event, simply
             because the individual could not locate their ticket. BRC did dispatch
             ESD to the gate in an attempt to assist. This delay prolonged the exposure
             of all involved and created undue risk. The individual eventually located a
             ticket and was treated by ESD within the event.

             Three known incidents occurred (one each during pre-event, main event,
             and post-event) where BRC perimeter units chased vehicles off playa and
             into Empire, NV, onto County Road 34, and into Gerlach, NV. This
             behavior is unacceptable and creates safety concerns for all involved. In
             the incident involving County Road 34, a BRC employee chased a PCSO
             employee off playa, drove erratically onto County Road 34, passing other
             vehicles on the unpaved shoulder before eventually placing the BRC
                                      PCSO                      . T BRC
             giving chase did not possess a valid               . BRC rectified the
             incident occurring on CR34 by removing the perimeter unit from service.
             The individual was cited by PCSO. These careless and reckless acts by

                                      16

                                                                                AR11993
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 310 of 354



                    BRC employees were fortunate to not have more severe consequences.
                    BLM strongly encourages BRC to reassess hiring and supervisory
                    protocols to reduce these interactions in the future.

                    BRC                     D        I   S
                    designations (i.e. 8 mile as only egress route for non-burner
                    express/vendors). An on-playa operational shift was planned but later
                    abandoned by BRC, to have vendor traffic piloted to the 8-mile entrance
                    to blend with outgoing traffic. Logistical concerns prevented
                    implementation. BRC needs to incorporate these changes into the Driving
                    Information Sheet prior to implementation.

The following are comments on those important BRC programs and departments that impact
   /        BLM                    .

             MOU Contracting Program

                    The fourth year of the BRC/BLM contracting MOU program was
                    successful from the perspective of BLM with regards to JOC related
                    service contracts. BLM recognizes the work involved for BRC in this
                    program and hopes the cost savings to BRC is beneficial to BRC. It is a
                    complicated program requiring coordination between BRC and BLM in
                    the submission and acceptance of SOWs and in the coordination with
                    BRC contractors. The BLM planning team will continue to analyze
                    contracting needs early on during the event planning phase to determine
                    whether a contract can be offered to BRC through the MOU program or
                    needs to be procured through a government contract.

                    The dispatch contract was delayed and not issued by BRC until July 27,
                    2017. This was due to both a delay in BLM providing BRC a timely SOW
                        BRC                                  .I                       BLM
                    and BRC agree to deadlines and hold each other accountable to avoid
                    unnecessary delays in this process.

                    Due to the wildfire-related power outage in Gerlach during the main event
                    period, the BLM lodging sites (Bruno Facilities) were without power for a
                    significate period of time which interfered with the BLM event detailers
                    ability to shower and sleep between their work shifts. BRC needs to
                    develop a power back-up plan for the Bruno lodging sites during the event
                    period. This requirement will be reflected in the 2018 MOU SOW for
                    BLM lodging.

                                            17

                                                                                     AR11994
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 311 of 354



       BRC JOC Logistics Team

              This was the fourth         BRC J        O         C      (JOC)
              construction and service logistic team. Every year the program gets better
              and BLM is very pleased with this program and feels that this program
              goes a long way in making BLM event successful.

              The JOC logistics team created three unplanned shaded parking structures
              for the K9 vehicle to mitigate the above average temperatures on the
              playa. Several BLM K9 vehicles broke down during the event due to the
              heat. The shade structures were utilized throughout the remainder of the
              event to mitigate the heat and were critical to the officer and K9 safety and
              vehicle operations. BLM recommends construction of these shade
              structures as a part of the JOC build out in future events to mitigate the
              harmful impacts of the heat on K9 vehicles.

       Event Sit Stat Program

              This was the third year of the current Sit Stat program during event
              operations. Over the last two years it has been refined and in 2017 it was
              a very valuable tool used by the Tier 1 team while managing the event
              programs and resources.

              One suggestion that was brought up in the on-playa event close-out
              meeting concerning the Sit Stat program was to add a third page to the
              2018 sit stat docu
              show trend changes. Additionally, a column for missing juveniles needs
              to be added to events tracked. It is also recommended the event summary
              tables provided during the final Tier 1 meeting be included in future
              events.

       Event Tier 1 Program

              BLM and BRC continue to stay committed to the Tier 1 Program and it
              becomes more effective every year. This group worked well together
              through difficult challenges, to include the wildland fire impacts and man
              burn incident. One setback occurred when the AO ordered a Tier 1
              Notification and the Tier 1 Notification was not received by BRC Tier 1
              Members. A Tier 1 Activation was performed and the issue was resolved.



                                       18

                                                                                  AR11995
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 312 of 354



             The Tier One notification and alert system needs to be seamless between
             BLM and BRC. The only way alerts from both agencies were successful
             was when a BLM employee carried a BRC pager and a cell phone with
             BLM alert . T
             systems for notifications and alerts.

       BRC Population Reporting Program

             For the third year in a row, BRC contracted Ticketfly to assist in selling
             the event tickets and tracking the participants entering the event. The
             population of the city during the event was counted through the Ticketfly
             scanning system. The data collected through Ticketfly was reported to the
             BLM            BRC PRAM               , satisfying the stipulation
             requirement. The PRAM reports broke out staff, kids, and paid
             participants.

       BLM/BRC Joint CAD Program

             For the second consecutive year, BLM and BRC ESD used the same CAD
             services contractor, iNET. This program was successful. During the 2017
             on playa closeout meeting, there was an item for consideration by and for
             BRC           BRC B        R     R       CAD
             iNET CAD system. If this was done it could increase the communication
                                          BRR         BLM/PCSO LE
             dispatching.

       BRC Ranger Department

             Communication and coordination between BRC Law Enforcement
             Advisor and Black Rock Ranger (BRR) leadership with BLM planners
             during the planning phase of the event led to effective and efficient
             communication during the event. This level of cooperation allowed for
             issues to be conveyed and resolved in a timely manner.

             During the event, the BLM Patrol Chief and a representative of PCSO
             attended every 0900 BRR meeting to discuss any issues or concerns from
             the previous da                    BRR leadership. This continues to be a
             valuable method through which issues can be resolved. Overall, officers
             reported positive interactions with BRRs, noting timely responses and a
             willingness to help BLM LE and PCSO. Officers continue to report


                                     19

                                                                              AR11996
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 313 of 354



             successes with using specialty units such as LEAL and Green Dots with
             resolving situations.

       BRC Safety Department

             For the third year in a row, the BLM safety officer coordinated and
                                   BRC                   . BRC               gram is a
             proactive and vibrant program but is very busy evaluating and remediating
             safety issues identified during the event. BRC Safety also ensures BRC
             staff and participant compliance with regulations and stipulations related
             to safety during the event.

             Public health and safety were jeopardized when a BRC employee ran over
             a tent, serious injuries to the person in the tent, off playa transport and
             weeks of hospitalization followed. The employee was issued multiple
             violations notices by BLM law enforcement.

             BRC and BLM need to work together to define structure collapse
             pertaining to Tier One activations with limits on scope and scale. A Tier
             One activation is not needed when a small scale art piece collapses but is
             needed when structures collapse resulting in injury. Tier One notifications
             of structure collapse need to conclude with a notification of resolution.

             Open Fire Safety Program

             Due to the unfortunate incident that occurred during the Man Burn in
             2017, resulting in a participant death, and almost resulted in the
             cancellation of the Temple Burn, BRC needs to revamp the security
             requirements of open fire burns at the event. Some method must be
             developed by BRC that would prohibit any participant from running into
             an open burn and harm themselves or others. In future events, the BLM
             AO needs to approve individual burn safety plans. This method would be
             documented in the BRC event Operations Plan and in individual burn
             safety plans. Anything short of this could result in a stipulation from
             BLM preventing open burn events.

       Vendor/Commercial Compliance Program (OSS)

             In 2017, BRC continued to take over the duties of being the event lead in
             commercial compliance, with their Outside Services (OSS) department,
                  BLM                                BRC                  . BLM
             monitoring in 2017 showed that BRC was again successful in fulfilling

                                      20

                                                                               AR11997
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 314 of 354



            this role and meeting the vending event protocol requirements in reducing
            commercial issues during the 2017 event.

            BLM V             C                      BRC
            BLM on situations needing immediate assistance. Once BLM evaluated
            the situation jointly with BRC OSS, BLM effectively obtained the
            necessary resources to remediate the situation. This allowed for BRC and
            BLM to work closely on resource protection and stipulation violations.
            This program should continue to be refined and updated for the 2018
            event, with consideration of the following improvements:

               BRC and BLM need to continue to work towards not permitting SRPs
               on playa unless penalties are in order. This on-playa practice is time-
               consuming, difficult in the location, and not fair to those who properly
               apply.

               BRC and BLM need to continue in their efforts to develop and
               implement strategies for large commercial camps. BRC and BLM
               must work towards identifying large theme/sound camps that retain a
               multitude of vendor support, a situation where it is not always clear if
               a particular vendor is permitted or not.

               The Vending Compliance team need to have tablets, like the
               Environmental Compliance team. This would assist with reporting
               issues of faulty vendor equipment with the environmental teams and
               assist BLM vending compliance with auditing. It would also assist in
               the tracking of what compliance teams (BLM/BRC) have made
               contact with a camp and for what reason, related to either vending or
               environmental issues.

               The single entry vending program through main gate was abused by
               vendors utilizing a single entry pass multiple times with little tracking.

               The airplane single entry vending program through the airport should
               be monitored for abuse.

               Press releases informing the public of open seasons for vending permit
               applications through the BLM needs to be issued prior to when the
               open season begins.




                                     21

                                                                                AR11998
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 315 of 354



       Environmental Compliance Program (Earth Guardians, BRRs, Hazmat, Playa
       Restoration, ESD)

             In 2016, BRC took over the duties of being the event lead in identifying
             and remediating environmental compliance issues with BLM primary role
                             BRC                 . BLM                     2017
             that BRC was highly successful in fulfilling this role and meeting the
             environmental event protocol requirements in reducing environmental
                              2017      . M                                    BRC
             outreach and messaging to participants prior to the event.

             This program should be refined and continued in 2018, with consideration
             of the following improvements:

                 During this event, there was an issue of who is doing what between
                 BLM and BRC. The BLM AO asked the BLM GIS Specialist to
                 generate numbers from the Fulcrum data. Initially, the request was for
                 general numbers (i.e. the total number of incidents, the total number of
                 issues adjudicated). These numbers were reported to the compliance
                 supervisor who in turn entered the numbers into a Google document
                 for the SITSTAT report. The first time the data was exported from
                 Fulcrum to Excel there where filters used to calculate the general
                 numbers. BRC submitted their results and the numbers were vastly
                 different. There may be several reasons for the discrepancies between
                 Fulcrum reports and between the Fulcrum numbers and the SITSTAT
                 reports. After the BLM GIS Specialist spoke with BRC
                 Environmental Compliance lead, coordinated occurred on reporting
                 methodology; however, discrepancies in the final numbers still existed.
                 The final numbers in Fulcrum should be similar to those exported into
                 Excel and they are not. Trying to figure out the methodology for
                 summarizing the monitoring data on the fly, and trying to resolve
                 discrepancies during the event is nearly impossible. By the end of the
                 week,                            BRC             . The
                 recommendation to avoid these issues in the future is to derive
                 methodology and reporting procedures that are agreed upon between
                 BRC and BLM, prior to the 2018 event, how the numbers for the
                 SITSTAT report will be generated and by whom. BLM recommends
                 investigating the use of Collector versus the Fulcrum App. As
                 Collector may be easier to use and provide consistent results.




                                      22

                                                                                AR11999
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 316 of 354



               Also, the way the SITSTAT reports present the numbers it appears that
               the total number of issues adjudicated plus the number of issues
               needing to follow up should equal the total number of issues. Part of
               the problem is that the SITSTAT reports do not account for all types of
               records. For example, there is no category for the number of issues
               where BLM confirmed adjudication. Also, what is reported on the
               SITSTAT is a snapshot at a particular moment in time. The status of
               each individual issue changes over time. For these reasons, the
               numbers reported on the SITSTAT report may not be legally
               defensible and those using the SITSTAT report numbers should be
               aware of this. In order to address this issue, BRC should develop a
               monitoring plan, which includes determining statistically valid sample
               sizes of the city area sufficient to meet the needs of the environmental
               compliance portions of the SRP.

               During the 2017 event, there were several issues with the tablets used to
               collect environmental compliance data. BLM figured out a temporary
               workaround                              BRC               BLM
               wireless network. For the 2018 event, the BLM Environmental
               compliance staff will need BLM issued tablets to efficiently and
               effectively monitor environmental compliance issues on the playa. The
                                            GPS
               for BLM and volunteers to collect data efficiently. BRC should
               provide screen/lens cleaner for each team. The tablets ability to pick up
               a GPS signal and the length of time needed to record all required fields
               in Fulcrum delayed teams and made data gathering efforts more
               difficult. BRC needs to include the BLM Compliance trailer in the JOC
               to the BRC service coverage for Fulcrum utilization on tablets. BLM
               recommends reducing the strength of GPS required to set a point.
               Auto-populated fields can be added to the Fulcrum form to speed with
               data collection.

               It was difficult to determine if an issue was appropriately adjudicated
               and a number of issues were discovered late in the event that could not
               be followed up on because of lack of time. BLM recommends a status
               for late-in-the-event issues that were not adjudicated and will be
               adjudicated by Playa Restoration during September. To assist with
               confirming adjudications, the Fulcrum form should require mandatory
               fields for before and after photos when documenting adjudications.
               The before and after photos should be taken prior setting the issue
               status to adjudicated. Other photo fields to include would be a follow-

                                     23

                                                                               AR12000
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 317 of 354



               up photo field and a location photo field (photo of a license plate or
               another photo to determine the location in relation to the street).

               What does environmental compliance success look like? What is the
               purpose of collecting fulcrum data and how is it used? During the 2017
               event, there was confusion amongst environmental compliance teams
               regarding what constituted secondary containment for fuel storage. It is
               important for all environmental compliance teams (BLM, Earth
               Guardians, and Black Rock Rangers) to understand the Burning Man
               SRP stipulations and monitoring not only as the event builds, but also
               after the man burn occurs. BLM recommends holding joint
               compliance training between BLM (including law enforcement) and
               BRC (Earth Guardians and Black Rock Rangers) before the event in
               order to ensure that both BLM and BRC are on the same page regarding
               stipulations, stipulation violations, messaging, and remediation. BLM
               Compliance Team can be used to help with training. BLM and BRC
               should increase pre-event coordination on training materials and topics.
               Recommend using 2017 photos as examples for 2018 training, i.e. what
               does grey and black water look like, RV valves and caps, etc. The
               training should include the rationale for contacting visitors during the
               event to address fuel, black and grey water spills and how post-event
               monitoring is conducted and how it relates to the permit. Spills are of
               particular concern as several factors play into the detection of spill
               incidents during the post-event monitoring. It is important to document
               all spills and leaks during the event and prevent and/or address large
               spills.

               In addition to training, BLM and BRC should ensure consistent
               messaging between Federal Register Closure Order, SRP stipulations,
               and publicity materials (e.g. fuel containment).




                                     24

                                                                                AR12001
       Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 318 of 354




                        Number of Incidents Reported by BRC*
 160
 140
 120
 100
  80
  60
  40
  20
   0




*Based on raw data from exported Fulcrum data into Excel.


                        As demonstrated in the above graph, incidents are being discovered
                        prior to the actual event starting. BRC and BLM needs to improve the
                        procedures in the Compliance Protocol so that the communication
                        between BLM and BRC P              R                        improved to
                        ensure BRC availability to identify and remediate issues from the
                        time BRC occupies the playa until the Playa Restoration department
                        begins their work after the event. This would include that Playa
                        Restoration would be available during nighttime hours to respond to
                        issues that BLM decides can                          .

                        The graph also shows the number of incidents increase as the event
                        kick off, as would be expected. However, there is a dramatic decrease
                        in incidents after August 30th. BRC and BLM need to discuss this
                        decrease to determine the cause, i.e. participants leaving early or
                        improvements on behalf of participant compliance or a decrease in the
                        number of BRC staff looking for incidents or is it because BRC staff
                        turned their focus to following up on issues already discovered? Based
                        on observations by BLM environmental compliance staff, it appeared
                        that Earth Guardian/Black Rock Ranger efforts to identify and
                        remediate compliance issues slowed down later in the event week.
                        There should be a full effort during the entire main and post event. The
                        number of incidents discovered by the four BLM staff increased on the
                        30th and the 31st to ten incidents each day and twelve incidents on the
                        1st. In order to assist in answering these questions, BLM is requesting
                        BRC provide BLM with the number of volunteers and Black Rock

                                              25

                                                                                       AR12002
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 319 of 354



               Rangers that are doing compliance every day. Compliance work and
               meeting schedules should be clear prior to the event. BRC should make
               a general timeline that shows how work and messaging will change
               during the event (i.e. transitioning from finding new incidents to
               following up on unresolved incidents).

               During and after the event litter and abandoned vehicles between
               Gerlach and Reno were present. Impacts along travel routes need to be
               mitigated for a successful event. BRC should continue their very
               effective outreach and messaging program in order to continue to
                                                            . I            P
               In/Pack it Out message.

               There was confusion regarding Secondary Fuel Containment resulting
               from misunderstanding and multiple messages. Apply the fuel storage
               stipulation consistently to all amounts rather than based on volume as it
               is confusing to participants and subject to interpretation especially as
               fuel amounts decrease over the event. If the standard is to require all
               gas cans have secondary containment per the FRN Closure Order, then
               prior to event provide this message on BRC website/information
               package, update brochure and photo i.e. 2-3 5-gallon gas cans in a tote.
               Provide photos of what is not acceptable, i.e. gas can on the tarp that
               has no sides. BRC Operating Plan, SRP Stipulations, and Closure
               Order must all state the same requirements for fuel, black/grey water,
               trash, etc. There is no reason to hold vendors and participants to
               different standards because the issues are the same. On that note, fuel
               spills were identified at the JOC, which can be mitigated through the
               use of splash pads at JOC fueling station.

               Compliance issues at the JOC pertaining to the catering service s camp
               behind the Dining trailer were discovered. To address this, include
               environmental compliance remedies in food vendor contract.

               RV breakdowns, mechanical issues and wait times for RV pumping
               issues continue, leading to continued incidents of black and grey water
               spills. BRC could consider an RV mechanical service to be part of the
               BRC SRP or issue an individual SRP for this type of service. Require
                  RV                                                          /
               water valves. This is where a high percentage of leaks occur and
               almost all can be addressed with this type of stipulation. RV rentals are
               required to have the proper tools to mitigate spills. Define what is

                                     26

                                                                               AR12003
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 320 of 354



               required in a spill kit, i.e. 5-gallon bucket, small shovel, tarp, secondary
               containment for fuel. Include instructions on how to use these items
               and what to look for, i.e. leaky black and grey water valves. Inspect
               RV                  . U       United Site Services (USS) to accept text
               messaging orders for service from permitted and contracted grey/black
               water and potable water service providers could help alleviate
               violations, wait times and uncertainty. This would allow burners to text
               where and when they need pump and refill services. This would also
               provide stats to burners on the amount of human waste generated.
               Require USS to put catch basin below valve if one is not present when
               pumping to eliminate or minimize spills during pumping. Allow an
               additional wastewater pumping operator(s) and consider limiting the
               number of RVs on the playa.

               Target BRC participant messaging on human waste issues in 2018,
               increasing emphasis on preventing human waste incidents in deep playa
               during mobile raves is needed. Park mobile raves closer to port-a-potty
               banks and put signs in mobile dance zones to remind burners to use the
               port-a-potties. BRC should continue to dispatch approximate units to
               search for and quickly clean up human waste deposited during deep
               playa music events. Hand out or ask burners to bring pee bottles and
               poop bags for camp and deep playa events.

               There seem to be inconsistencies regarding playa surface impacts.
               BRC needs to be specific on when it is and is not permissible to dig and
               how much (i.e. maximum depth to dig up playa for the purposes of
               installing posts, trenching electrical wires, tent poles, and anchors).
               BRC needs to make it clear to participants that playa digging is
               restricted to casual use regulation of one square meter of disturbance.

               BLM noted issues with theme camps complying with environmental
               stipulations. BRC should continue to have mandatory pre-event
               meeting/web-ex with camp managers to review stipulations,
               remediation techniques, requirements, and timelines. Include/highlight
                                  2018.

               Large/complex plug-in-play camps seem to have more environmental
               compliance issues. Limit the size of plug-in-play camps or have them
               provide to BRC an operating plan detailing how they break out
               duties/responsibilities. If they are providing all their own infrastructure
               or hiring parts of it out, i.e. kitchen, showers, etc. Explain how the

                                      27

                                                                                  AR12004
     Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 321 of 354



                                                                          /
                       such as hiring an individual to cook solely for the camp.

                       Increase creativity/humor in LNT education outreach. Make LNT or
                       outreach swag stamped with BLM and BRC logos, highlight the
                       partnership and outreach message. Consider different types of
                       media/social media outreach and reminders/PSAs on BRC radio.

In the above BLM comments on individual BRC programs/departments, all comments including
considerations for improvements will be reviewed by the BLM 2018 planning team to discuss
with BRC during 2018 planning.




                                             28

                                                                                   AR12005
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 322 of 354




             EXHIBIT B




                                                                AR12006
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 323 of 354




                                                                 AR12007
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 324 of 354




                                                                AR12008
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 325 of 354




                                                                 AR12009
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 326 of 354




                                                                AR12010
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 327 of 354




            EXHIBIT C




                                                                AR12011
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 328 of 354




                                                                AR12012
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 329 of 354




                                                                AR12013
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 330 of 354




                                                                AR12014
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 331 of 354




                                                                AR12015
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 332 of 354




                                                                AR12016
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 333 of 354




                                                                AR12017
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 334 of 354




                                                                AR12018
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 335 of 354




                                                                AR12019
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 336 of 354




                                                                AR12020
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 337 of 354




                                                                AR12021
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 338 of 354




                                                                AR12022
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 339 of 354




                                                                AR12023
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 340 of 354




                                                                AR12024
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 341 of 354




                                                                AR12025
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 342 of 354




            EXHIBIT D




                                                                AR12026
         Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 343 of 354



                     2019 BURNING MAN - STATISTICAL SUMMARY

                                 BLM LAW ENFORCEMENT
                       BLM/USFS LAW ENFORCEMENT EVENTS BY TYPE
ASSAULT ON OFFICER                                       2
ASSIST LAW ENFORCEMENT AGENCY                            88
ASSIST OTHER                                             6
ASSIST PUBLIC                                           827
COMPLIANCE CHECK (RESOURCES)                             83
FIRE                                                     2
HAZMAT                                                   8
INVESTIGATION                                            28
MEDICAL                                                  4
MISSING PERSON                                           5
PATROL CHECK                                            232
PUBLIC CONTACT                                          1525
STOLEN                                                   3
BLM Evictions                                            34
TRAFFIC STOPS                                           1072
TRANSPORTS                                               1
TOTAL LAW ENFORCEMENT EVENTS                            3920


                       BLM/USFS LAW ENFORCEMENT ACTIONS TAKEN
                                      CITATIONS
DEPOSITING HUMAN WASTE                                   62
DRUG PARAPHERNALIA                                       18
DUI                                                      1
FUEL STORAGE                                             4
CREATING A HAZARD/NUISANCE                               5
IN A CLOSED AREA                                         21
INTERFERENCE/RESISTING                                   1
LITTERING                                                1
MOTOR VEHICLE IN CLOSURE                                 3
MOTOR VEHICLE NO DRIVERS LICENSE                         5
MOTOR VEHICLE NO INSURANCE                               3
MOTOR VEHICLE NO TAILLIGHTS                              13
MOTOR VEHICLE NO REGISTRATION                            29
MOTOR VEHICLE NO HEADLIGHTS                              11
MOTOR VEHICLE SPEEDING                                   55
MOTOR VEHICLE CARELESS                                   2
MOTOR VEHICLE MISC                                       4
OPEN CONTAINER                                           8
POSSESSION OF A CONTROLLED SUBSTANCE                    130
WASTE WATER                                              38
MISC                                                     11
TOTAL CITATIONS                                         425

                                       Warnings
DISORDERLY CONDUCT                                       11
DRUG PARAPHERNALIA                                       33



                                                                         AR12027
         Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 344 of 354


CREATING A HAZARD/NUISANCE                               11
IN A CLOSED AREA                                         7
FUEL STORAGE                                             12
INTERFERENCE/RESISTING                                   7
LITTERING                                                1
MOTOR VEHICLE IN CLOSURE                                 4
MOTOR VEHICLE NO DRIVERS LICENSE                         4
MOTOR VEHICLE HEADLIGHTS                                 16
MOTOR VEHICLE NO INSURANCE                               7
MOTOR VEHICLE NO REGISTRATION                            20
MOTOR VEHICLE NO TAILLIGHTS                              54
MOTOR VEHICLE SPEEDING                                   90
MOTOR VEHICLE CARELESS                                   1
MOTOR VEHICLE MISC                                       3
POSSESSION OF A CONTROLLED SUBSTANCE                     42
OPEN CONTAINER                                           6
WASTE WATER                                              3
TOTAL VERBAL WARNINGS                                   332




                                                                         AR12028
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 345 of 354




             EXHIBIT E




                                                                AR12029
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 346 of 354




                                                                AR12030
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 347 of 354




                                                                AR12031
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 348 of 354




             EXHIBIT F




                                                                AR12032
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 349 of 354




                                                                AR12033
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 350 of 354




                                                                AR12034
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 351 of 354




                                                                AR12035
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 352 of 354




                                                                AR12036
Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 353 of 354




                                                                AR12037
        Case 1:19-cv-03729-DLF Document 35-4 Filed 07/12/21 Page 354 of 354




                          U.S. Department of the Interior
                           Bureau of Land Management
                                  Office of Law 1:,nforccmcnt and Security
                                I 849 C Street NW, Washington, DC 20240


                                          August 19, 2012

Memorandum

To:            Carole Cai1er-Pfisterer, Assistant Director, Human Capital Management

From:          Salvatore Lauro, Director, 011ice of Law Enforcement and Security�
                                                                                                     ,,____-,-,

Subject:       Lifting of Pay Cap for Law Enforcement Deployment to Interior Lands in Nevada in
               Suppo11 of the 2012 Burning Man Event

I request that the law enforcement deployment to Public Lands in Nevada. in support of the 2012
Buming Man Event, be designated as an emergency special event as stated in 5 CFR 550.103. If
you approve of this request that would allow for lifting t e bi-weekly pay cap as authorized by 5
CFR 550.106 and the Fair Labor Standards Act (FLSA) overtime requirements under 5 CFR
551.211 (f), for law enforcement personnel participating in direct support of this event. These
employees would then be entitled to premium pay under the annual maximum earning limitations
while perfom1ing the emergency work.

The FLSA status oflaw enforcement employees assigned to the 2012 Burning Man Event shall be
reviewed and administered in accordance with previously cited Federal regulations. If approved,
the temporary waiver of the bi-weekly pay cap as well as the emergency detem1ination for deciding
FLSA designations shall continue until the conclusion of the 2012 Buming Man Event,
approximately September 8, 2012.

The Office of Law Enforcement and Security will designate a point of contact to keep a record of
this situation, including the date the emergency began, an estimate of the number of employee
affected, track the hours expended for the specific mission, and the type of premium pay involved.

[� Approved           [ J Disapproved

                                                                                        {l}:_
                                                                             Datc:_zj]--r--.:..-




                                                                                              AR00083
